The next item is the report by Mr Cornillet on behalf of the Committee on Development on the work of the ACP-EU Joint Parliamentary Assembly in 2005 [2005/2104(INI)] (A6-0063/2006).
. Mr President, the report on the work of the Joint Parliamentary Assembly in 2005 is actually included on the agenda. I will not go back over the detail of the report and will merely refer to two sessions, that in Bamako in April 2005 and that in Edinburgh in November 2005, without forgetting the next session, which will be held in Vienna in June 2006. I should like to point out in this Chamber just how worthwhile it is, as was the case this year, for sessions organised in Europe to be held in the country holding the Presidency. It does, in fact, seem extremely logical to maintain and to perpetuate this system, which was adopted two years ago.
I should also like to highlight the very solid contribution of our colleagues from the ACP countries, and we must congratulate them on that. We simultaneously conducted six joint missions, and allow me for the first - but not the last - time to emphasise the adjective ‘joint’. It is essential, in fact, that both the Permanent Assembly and the missions share a joint vision of matters. To do the opposite would make no sense at all. I should also like to point out that an increasing number of horizontal votes between the ACP countries and the EU representation have been held. In my opinion, the practice of separating houses must be drawn on as little as possible without it being necessarily removed from our Rules of Procedure. That being said, it is true that the objective, in the long term, would be to hold an increasing number of votes that make it possible to secure an ACP-EU majority.
Furthermore, it appears that our colleagues from the ACP countries are less involved in what we might call an ‘intellectual’ capacity. By that I mean that we are in agreement with them on the fact that what was an expense for us – namely, in actual fact, the EU expenditure that consists of the ACP budget – is revenue for them. The need for parliamentary control at these two levels is, moreover, becoming increasingly clear to them. To this end, we, for our part, have requested the budgetisation of the EDF in order to guarantee parliamentary control regarding the use of this Community expenditure but, at the same time, the parliaments of the ACP countries also need to submit to parliamentary control what they consider to be revenue. That is a joint battle that we will have to fight if the vital need for parliamentary control is to be recognised.
As for the future of the ACP, I welcome the amendment made to the Cotonou Agreement. The budget for the tenth EDF now amounts to EUR 22.682 billion. We have already complained in this Chamber about this sum, which does not live up to our expectations of EUR 24 billion. The Austrian Presidency has already responded to us. I have no doubt that my fellow Members will shortly take the floor on this subject in order to request a realignment. It is not a matter of endlessly repeating the same questions, but we are awaiting more forceful responses than the ones we have been given.
The EDF surplus also poses a problem. To date, it stands at almost EUR 11 billion, which naturally raises questions about the procedure and the ambition of the projects dealt with, because it is unforgivable that EUR 11 billion should not have been spent in countries that have such glaringly obvious needs.
What does the future hold for the EDF? If we fulfil our political commitments in 2010 and if we succeed in devoting 0.56% of our GDP to development aid, then the European Union will grant an additional EUR 50 billion per year to this budget, even though it had made the political commitment to devote only half of that amount, or EUR 25 billion, to Africa. It is quite clear that if this policy is complied with, the additional aid that is available will actually correspond to one annual EDF budget. Nevertheless, if the way in which we spend that budget were to be examined, it would only raise questions.
Furthermore, I wonder about the proportion of the aid to developing countries that will be managed by the European Union and that will be in the region of 20%. In that case, even if my choice of term is a little strong, the EDF will be reduced to the status of a minor instrument of aid. The problem of its budgetisation, which is absolutely crucial and needs to be done as soon as possible, thus becomes even more acute, as does that of its ‘fungibility’, meaning the possibility of granting very ambitious regional projects, such as rail infrastructure, a place in the European Union’s general system for action. That is what would make it possible to ensure coordination between the member countries and the European Union. The EDF can become that coordination lever, and the Joint Parliamentary Assembly can become an element of specific control, in the knowledge that all of the least developed countries in the world are members of the Joint Parliamentary Assembly.
Finally, there is above all the problem of understanding European Union policy. What I was describing just now as Community expenditure earmarked for development aid is provided by our taxpayers. As such, action must be clear because it is no good the populists grabbing hold of the figures that I have announced to you and crying out: ‘What on earth are you doing with all of that money?’ We therefore need this matter to be viewed and understood from a political perspective.
. Mr President, the rapporteur has produced an excellent report on the work of the ACP-EU Joint Parliamentary Assembly. He has summarised very well all the recent developments of the Assembly. It is indeed becoming an increasingly strong parliamentary pillar of ACP-EU cooperation. The establishment of the standing committees and the joint drafting of reports by the ACP and the EU members of the Assembly have led to more frequent and more intense contacts between parliamentarians.
The Assembly has become a mature forum, where issues of concern to ACP and EU parliamentarians are addressed in an open debate where broad consensus on many development issues is emerging and where votes by separate houses have become a rare exception. This framework has allowed the Assembly to discuss and reach agreement on a broad variety of issues ranging from governance over finance to trade questions.
The resolution calls on the Assembly to organise meetings between EU and ACP Members of Parliament at regional or sub-regional level to strengthen regional integration and foster cooperation between national parliaments. The Commission is ready to make its contribution to the success of such arrangements.
In conclusion, I would like to stress that the Commission shares your view on the Assembly’s role as a model for cooperation. My colleague Mr Michel has participated in all the Assemblies held since he took office. Commissioner Michel also looks forward to attending the next Assembly which will be held in Vienna in June this year.
. – Mr President, let me start by extending warm thanks to Mr Cornillet for his comprehensive report on our activities over the past year, in many of which I have of course participated as first European Vice-President of the Assembly. I would also, at the outset, like to thank equally warmly our two co-presidents – the European co-president Mrs Kinnock, who is with us today, and, in her absence Sharon Hay-Webster, for their great dedication over the past year, which has been exemplary, and we look forward to their continuing with their work. The primary object of the Parliamentary Assembly is to reinforce the parliamentary dimension of the Cotonou Agreement. The many things that we do together are intended to help our counterparts gain influence in their own countries and gain the same self-confidence that we have gained over the years in our dealings with our governments and the executive.
Our shared experiences, and our journeys together to various places, have led us to shared conclusions, for example as regards the reform of the market organisation for sugar. It is good that the Commissioner for Agriculture is present with us today, since she knows the figures inside out and knows what we in Europe are doing to lessen the impact of reform of the market organisation for sugar and how little, in comparison with that, is available for the countries concerned. It is apparent from that that our reform directly impacts on these countries, two of which – Guyana and Jamaica – I have myself visited. In Guyana, we can – without intending to – contribute to the destabilisation of a whole country if we do not lessen the impact of our reform by making adequate compensation available to that country.
There is another important aspect that I would like to highlight. We call on the Commission to set aside an appropriate proportion of European development funding for the political education of parliamentarians and other persons in positions of leadership, enabling the development in these countries of the sort of political culture that will strengthen responsible governance in the long term.
In conclusion, I would like to mention the official contact that we established with the Pan-African Parliament at the end of last year, when I was able, on behalf of the ACP-EU Joint Parliamentary Assembly, to confer with Sharon Hay-Webster, and I have since become the chairman of this delegation. It is important that we should foster an awareness in Africa that the continent shares a common destiny and of the important role there that Parliament can play in this respect.
. Mr President, the report by my fellow Member, Mr Cornillet, illustrates the quality of the work done by the Joint Parliamentary Assembly in 2005.
The JPA is a permanent forum for political dialogue that tends to become an instrument of prevention, of conflict resolution and of support for the democratic process. The role of the JPA is therefore very precious in the context of the Cotonou Agreements. It is a unique tool for dialogue between the North and the South. In the future, it must work more effectively, particularly in terms of dealing with major crisis situations, such as the one in Darfur, provided that it is given the resources to do so. This aspect is above all the responsibility of the European Union, which must attach political priority to this partnership with the ACP countries, by respecting its commitments in the negotiations under way on the sum of the tenth EDF and by finally refraining from taking back with the one hand what it gives with the other, as illustrated by the sugar reform.
By finally giving the JPA the political respect that it deserves, let us thus definitively enforce what is laid down in the Cotonou Agreement, that is to say that the Assembly shall meet in Europe in the country of the EU Presidency. Let us not welcome our ACP partners in a half-hearted fashion, as that would be a downright poor political signal for us to give. However, it is also the responsibility of the JPA itself. It must make progress with its reform and its working methods, and the next development could result in regional conferences being held. This objective could be set by the beginning of 2007.
Finally, we, as members of the JPA, also have a political responsibility, by abstaining, for example, from voting in separate houses, which is not only the negation of the JPA’s joint character, but also the means used all too often these days for the purposes of thwarting the outcome of a vote. I find all of that in the Cornillet report and I therefore believe that, as far as we are concerned, it constitutes a road map for 2006.
. Mr President, how to help the countries of Africa and other parts of the developing world is a key factor in ensuring a more prosperous and therefore a more stable world.
What Africa needs in particular is respect for the rule of law, respect for contract law and the protection of private property. Under those circumstances there will be economic development and prosperity. This is very hard to achieve when many of the governments are socialist or quasi-socialist or simply kleptocracies. The story of international aid to these countries is sadly one of waste, embezzlement and corruption.
If the EU really wants to help these countries, it should not help consolidate corrupt systems through more aid. What it should do is embrace free trade and lower the trade barriers and tariffs – in fact remove trade barriers and tariffs that are holding back the economic development of these countries.
Mr President, ladies and gentlemen, the Cotonou Agreement of 2000 had the good intention of giving the ACP countries help from the EU in getting out of the gutter. Even though, today, its continuation is probably a foregone conclusion, there are still a number of things wrong with it, and I shall sum some of them up.
There are still, among the ACP countries, six dictatorships, namely Zimbabwe, Equatorial Guinea, Sudan, Swaziland, Cuba and Eritrea. It is a matter of fact that these countries’ dictators constitute an obstacle to their economic development. The Joint Parliamentary Assembly, and its Political Affairs Committee in particular, must make it a priority to bring real democracy to these countries. At the same time, the ACP countries also include a number of countries in which religious practices still prevail over the rule of law. The humanitarian tragedy in Darfur is a direct consequence of this, among other things. In some of them, women’s rights count for nothing and the mutilation of women – despite what has already been done to counteract it – is still a daily occurrence.
It was the Cotonou Agreement that first acknowledged that corruption was an obstacle to development. It is still going on; it has not yet been stamped out, and constitutes a serious obstacle to the alleviation of the needs of the least well-off in these countries. Let me close by quoting the Indian Nobel economics prizewinner Amartya Sen: ‘never yet has famine occurred in a democratic country’. It follows, then, that, in addition to the principle of ‘aid for trade’, we also have to consider the idea of ‘aid for democracy’.
Mr President, Commissioner, I think that it is with satisfaction that we can look back on the past year and on the Bamako and Edinburgh agreements reached by the ACP-EU Joint Parliamentary Assembly. Good reports have been adopted, and the capacity for tackling burdensome tasks has been further enhanced along with the quality of political dialogue. That is important if we want to help build up political stability, which is what we accomplish by strengthening the parliaments.
At the end of the day, though, what matters in development cooperation in the ACP countries is the concept of ownership, and it is that that we will take as the starting point for our work. It is still the countries themselves that bear primary responsibility for their own development. Through dialogue in the ACP-EU Joint Parliamentary Assembly, we hope to further promote good governance, democracy and the protection of human rights, and I might add that I am also happy with the appointment this week – to which reference has already been made – of this House’s delegation to the Pan-African Parliament, which can be an additional instrument.
Today, I want to ask that particular attention be given to two projects that have been running over the past year, and will continue next year, namely the economic partnership agreements and the reform of the sugar market, both of which will have a great deal of impact on both Europe and the ACP countries. We must see to it that both continue to help put the ACP countries in a stronger economic position, and in that respect good consultation with them will be of crucial importance and must involve their parliaments too.
This House treats cooperation between the ACP countries and the EU as being of particular importance, since it involves a Joint Parliamentary Assembly consisting of 77 members of this House and 77 members of the ACP countries’ parliaments. We debate together and adopt resolutions together in what is a unique and valuable arrangement. What is needed for peace and political and economic stability in these countries is not just financial investment on our part, but also investment in contacts devoted to deliberation and dialogue, in order to get to know one another better and understand one another better. In that we cannot invest enough.
I look forward to the 11th meeting in Vienna in June this year, and I hope that it will be a successful one. I thank the rapporteur for his outstanding report and for the pleasure of working with him.
Mr President, I thank Mr Cornillet for his excellent and wide-ranging report, which covered all the points raised in the debate this morning.
Anyone looking at our Joint Parliamentary Assembly over a number of years, as I certainly have for around 12 years, has seen a very heartening increase in confidence, maturity and, indeed, in engaging on issues related to trade and to political dialogue, to which we attach great importance.
Someone said that everything in Africa was terrible and things were not improving. I do not think that we can make that case. There are limitations, but we are there, working behind the Cotonou Partnership Agreement with parliamentarians in a unique way. There is no other North-South parliamentary assembly such as ours that has this opportunity to press on governance, democracy and human rights, and that is what we do.
On the EDF, briefly, we are concerned and we had a debate at the part-session in Brussels a few weeks ago. Many of us are concerned about the situation of the overseas countries and territories in relation to the EDF. We are concerned that allowance has not been made for the entry of East Timor into the ACP-EU relationship, and we have a number of other concerns. We are always puzzled about the 3% or 4% administration costs. I do not know why the Commission needs to put money in to pay itself for the job it is doing. I find that rather odd.
Let me turn briefly to sugar, with which the Commissioner has been directly involved. At the weekend I am going to Africa – Swaziland – and Mauritius to look again at the issues related to sugar there. The Commissioner must be aware that the figures we now have on the budget line, going from EUR 130 million up to EUR 170 million by 2013, are far short of what the Commissioner and others had promised, which was EUR 190 million. My own government talked about EUR 230 million. They are going to get EUR 1.1 billion at the end of 2013 and it is back-loaded. How can that be sensible? We urge the Commissioner to look at this and to try to make this more workable. Stop this back-loading and increase the amounts on the budget line for these countries.
The issue is not just about employment in sugar, as the Commissioner must know – because we made enough fuss about it in Europe – but also about the other developments that depend on and grow around that source of employment. Thousands and thousands of livelihoods are at stake in those 18 Sugar Protocol countries. You can rely on us in the Joint Parliamentary Assembly to keep raising this issue.
We have work in progress. Our committees are working well and I think that we can fairly say that the Joint Parliamentary Assembly can only grow in strength in future years. We will continue to fight on EDF, trade and other concerns and priorities that we share with our fellow Joint Parliamentary Assembly parliamentarians.
Mr President, there are many things in the report by the ACP delegation which in my capacity as Member I should draw positive attention to. I am not therefore talking now about the situation concerning the ACP countries so much as the work of the delegation.
Firstly I am grateful to the Bureau of the European Parliament for its decision to authorise the ACP-EU Joint Parliamentary Assembly to be held in Edinburgh. The meeting was a success, and Great Britain, the country holding the presidency at the time, and the City of Edinburgh deserve praise for organising the event so well. I hope that it will be possible to organise the JPA in the country holding the presidency in future as well, because the place where the meetings are held brings true added value, as does the fact that the meetings are held by rotation in the EU-ACP countries.
It was also excellent that representatives of the ACP and the EU were able to participate in the informal council of ministers for development cooperation organised by the UK Presidency in October. Hopefully the practice will also continue when my country, Finland, takes over the presidency in July.
The ACP-EU Joint Parliamentary Assembly has an important role in implementing the political dialogue provided for by Article 8 of the Cotonou Agreement. The objective is to strengthen democracy, good governance and the human rights situation. It is just a slight nuisance that our meetings always partly coincide with Committee Week. For me it has meant that I have never been able to be continuously present at a meeting. I do not know whether other Members share the same opinion, but I would think that it would be easier to get away during the week when Parliament’s groups hold their meetings. It would perhaps be worth testing this option.
I am also happy that standing committees have been set up. They have made for better upstream cooperation between the European Parliament and the ACP members. I realised how viable the system was when I myself produced a report.
– I should first like to commend Mr Cornillet for his report, and the joint chairman of the ACP-EU Joint Parliamentary Assembly for her hard work and commitment in the work of the Assembly.
I should also like to draw attention to the conclusions of the Women’s Forum that took place at the fringe of the Assembly during the final session in Edinburgh in November. The discussion touched upon the issue of the trafficking of women and girls from developing countries and the poorest parts of Europe to the wealthiest areas of Western Europe. Some 600 000 to 800 000 women are trafficked every year across international borders, which corresponds to more than the entire population of some ACP countries, for example Cape Verde, Djibouti and the Comoros Islands.
The Women’s Forum established a bridge between countries of origin and destination. The debate was lively, with strong participation from the contingent from the ACP countries. In the final conclusions, the participants called on the Joint Parliamentary Assembly to draw up a report to identify the measures needed to combat this scourge in all ACP countries, including European, African and Caribbean countries.
It should be noted that the Forum was arranged for the fringe of the Joint Parliamentary Assembly and that resources are not made available for it. I therefore call on Parliament’s services and the Conference of Presidents to consider harnessing funding for such a positive, results-focused organisation. On a more general level, the Joint Parliamentary Assembly last year discussed the situation in Darfur and West Africa, but did not address the breakdown in the rule of law and the electoral process, and the serious violations of human rights in countries of key, symbolic significance such as Ethiopia, where the African Union has its headquarters.
There have, however, been important developments in the fight against impunity in Africa; for example, the dictator Charles Taylor has been arrested and brought to justice. Other dictators such as Hissène Habré, and former Ethiopian dictator Mengistu, currently being harboured by ACP countries like Zimbabwe and Senegal, must also be brought to justice. These are further cases in which the Assembly can play a key role in ending impunity in Africa.
On this issue, I must say that it would be most useful if the debates were more genuine. Sometimes, there are ACP countries acting more as the ambassadors of their governments and less as critics of the situation in their countries. I feel that as MEPs we have a duty to find ways of supporting our counterparts from ACP countries who are determined to tell the truth and to encourage them to take action to bring about change and better governance in their countries.
Mr President, I think we see the ACP relationship as maturing well, which may sound like the description of a long-term mistress, but it is true that we know each other, we understand each other, sometimes we excite each other, sometimes we see each other’s blemishes, but we grow to value each other’s qualities.
My message to the ACP is that we still wish on principle that ACP delegates should only be from among members of parliament and not ambassadors, and preferably from government and opposition parties, which would better reflect the balance of the European Parliament’s delegation. I am not sure whether one day we will have the EP meeting the AP – the African Parliament, including, of course, the Caribbean and Pacific – but certainly we must play our part in sustaining and developing that African Parliament concept.
My message to the European Parliament is that REACH has shown us how intimately the work of each of us affects that of the other. We had valuable discussions in Bamako and in Edinburgh and this Parliament, I am sure, will take the ACP views into account. Often, however, we legislate for all the right reasons in the European Parliament yet we have not heard the worries of the ACP, because we have not listened. That is why I say to the Commissioner that the ACP is not just for our good friend Mr Michel: it is for all the Commissioners in the College.
I am very pleased that this House overruled the Presidency of Parliament on the question of where the last JPA should be sited in the European Union. It was right for us to site it in the country holding the Presidency, just as we rotate our meetings in the JPA in the ACP countries. That gives ACP members an opportunity to see different aspects of different policies in Europe, for example the malaria vaccine research in Edinburgh. In the same way, we learned much from seeing the desertification of the Niger; or the implementation of the vaccine fund on the ground in Mali, where we could see the people who are most affected actually benefiting from the work being done. The flu pandemic threat and the avian flu pandemic reality show just how important it is that we continue to work closely together – Europe and the countries of the ACP – for our mutual benefit.
– Mr President, I too would like to add my voice to the congratulations to the rapporteur, Mr Cornillet, who, in his report, has given a really very good overview of the good work done by the Joint Parliamentary Assembly.
Many speakers have mentioned the women’s forum that takes place at every meeting of the Joint Assembly, and I would like to do likewise, for the in-depth discussion of the political and economic problems specific to women in the ACP countries is very helpful, not only to the women’s forum itself, but also to the Assembly’s ensuing plenary debates. I need do no more than remind the House of the exciting debate on genital mutilation that took place in Bamako in Mali – itself a country in which this practice is not yet proscribed by law – when the discussion went on for hours and we even managed to get it carried on the radio.
I would now like to share with you some thoughts on the work done by the committees, which has had the effect of markedly improving the work of the ACP-EU Assembly, in that fewer amendments are tabled in the plenary, and the higher degree of trust established between MEPs and the representatives of the ACP countries means that compromises are achieved more often. I would, though, like to reiterate something that has already been said, namely that it is important to give thought to the scheduling of the European meetings of the committees, which are held in Brussels. It is sometimes a real shame that we should have to take part in votes in our own specialist committees, which can go on for hours, and are thereby prevented from taking part in the exciting and important debates in the ACP-EU committees, which is sometimes – wrongly – taken as an indication of a lack of interest.
. Mr President, I agree with the speakers that the Joint Parliamentary Assembly has become an accepted, respected forum for dialogue. The resolutions adopted by this Assembly sometimes even launch debates that go beyond that forum. Mr Bowis mentioned the resolution on REACH, adopted here in November last year, which has led to a much more focused discussion about the impact of REACH on the developing countries.
The next Joint Parliamentary Assembly also promises to be interesting. It will deal with such important issues as the role of regional integration in the promotion of peace and security, the problematic issue of energy in the ACP countries and the social and environmental aspects of fisheries in developing countries. I know from my colleague, Mr Michel, that he is very much looking forward to attending those meetings.
On the sugar issue, I am indeed familiar with the issue of funding for the Sugar Protocol countries. We have had this discussion before. I should just like to reiterate that EUR 40 million is available in 2006. What is more important is that we do not forget that the impact of the price drop agreed within the European Union will not have an effect on the ACP countries until 2008. They have another two years to try to adapt their production with the money available from the European Union. You know that considerable funds will be available from 2007 until 2013.
In the European Union we have shown that we also have a responsibility towards those countries that will be affected by internal legislation concerning the need – that I am quite sure everybody feels – to adapt our agricultural policy to a more global trade.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The ACP-EU Joint Parliamentary Assembly has done some great work in deepening our ties with ACP countries and affords them a crucial link to our deliberations, particularly as we come to finally address our trade policies, which all too often hinder rather than help development. Scotland has been at the forefront of calls for change in 2005, with the Make Poverty History march in Edinburgh, the G8 summit in Gleneagles in the summer, and of course we were delighted to host the ACP-EU meeting in Edinburgh. What we now need to see is our Member State governments putting our fine words into action, and making development policy not just a matter of doling out aid but of working with developing countries in fair trade, to all our betterment.
The next item is the report by Mr van den Berg on behalf of the Committee on Development on aid effectiveness and corruption in developing countries [2005/2141(INI)] (A6-0048/2006).
. Mr President, Commissioner, I am pleased that we are, in this House today, having a serious debate on a matter that is not always easy to discuss in the context of a debate on development cooperation. Quantitatively speaking, Europe is the world’s greatest donor, but there has been a growing global awareness over recent years of the truth that the way aid is targeted is at least as important as the quantity of it.
Last year’s Paris Declaration on Aid Effectiveness forms an important benchmark for action on this front and the Commission has recently responded to it by means of a package of measures on the effectiveness of aid which we will shortly be discussing in the Committee on Development Cooperation.
My own-initiative report, on which we are to vote today, makes a few serious recommendations as to how to make aid more effective. The effectiveness of aid is dependent to a large degree on good governance, free from corruption, for not only is it the case that aid money is raked off, but corruption is also a hindrance to development and has a disproportionate effect on the poorest members of society. It makes access to essential services, such as basic education and health care, more difficult and sometimes impossible.
Corruption is an enormous problem on a worldwide scale. Estimates by the World Bank suggest that in any one year, over USD 1 billion – that is, 1 000 billion in our terms – is paid in bribes. In Africa, the world’s poorest continent, the amount estimated as being lost – USD 148 billion – is more or less equivalent to 25% of the continent’s GDP, and corruption is present at every level of society and nearly everyone is affected by it: politicians, civil servants, the media, multinational enterprises and the international donor community. Responsibility for good governance and effective aid is shared by the donor community and the developing countries themselves; ‘it takes two to tango’. My proposals therefore deal with what we – the European Union, the Commission and the Member States – can do in practical terms, preferably together with the international community as a whole.
My principal proposal is for the drawing up of a blacklist of corrupt regimes, which should receive no further loans from banks or other financial institutions. Those who do lend money to governments on such a list would be exposing themselves to the risk of debt and would be unable to ask the international community to bail them out. This would prevent the people from becoming the ultimate victims of the likes of Marcos, Kabila, Abacha or any of their successors.
I then propose that a small percentage – 0.5% – of the amount paid out directly to a country’s government be required to be paid as budget support to civil society watchdogs. Such groups, belonging to organised civil society, are engaged in the public monitoring of the government’s income and expenditure in terms of the development goals. There also needs to be support – paid out of the same amount – for national parliaments, enabling them to better discharge their monitoring function together with the watchdogs.
Another proposal is that businesses found to have been involved in corruption in respect of projects in developing countries should thereafter be excluded from European tenders. Here too, I propose the compilation of a blacklist of such businesses. Those who can show that there has been improvement, through, for example, changes in management, would get a second chance and could be removed from the list.
Finally, all Member States of the EU must delay no longer in ratifying the UN’s anti-corruption treaty, which dates back to 2003. At present, only two of them have done so: France and Hungary. That state of affairs must change. This treaty is the first international agreement to use international law as a means of combating corruption, by, for example, preventing and penalising money-laundering, promptly freezing financial assets held in banks overseas, and seizing those assets where corruption is proven.
Such are some of the proposals I have put forward in my report. They represent, of course, only a couple of steps that Europe can take in addressing the enormous problem that corruption presents to society, but let us – the Commission, Parliament and the Member States – make them a priority, so that we no longer merely point the finger at the developing countries, but also own up to our own wrongdoing. I will be interested to hear how the Commission responds to these practical proposals, for, remember: ‘it takes two to tango’.
. Mr President, first of all I would like to thank the rapporteur for his excellent report. The Commission is particularly keen on ensuring that the aid it manages serves the objectives of combating and ultimately eradicating poverty, and in that respect the power management of financial resources is crucial. Hence the decision to make governance in general a horizontal and central theme in the programming of the tenth EDF, because combating corruption can only be successful when embedded in a broader agenda of capacity building.
In this context we share the view of the rapporteur, Mr van den Berg, on the importance and scale of the problem. Corruption is indeed a major obstacle to development. It hits the poorest in developing countries the hardest. It is responsible for political instability and the violation of human rights, and it reduces the level of resources available for development funding.
Secondly, we agree that corruption is a very complex phenomenon which needs to be addressed through a whole range of different measures. International agreements are important, and the report notes that the UN Convention on Corruption still has to be ratified by several of our Member States. We need to work with private-sector organisations, and we need civil society watchdogs.
In our assistance programmes we have various measures to support good governance, such as reforms of the legal system, support for Supreme Audit Institutions, assistance for civil society, and support for national parliaments, which was the subject of a debate at the recent ACP-EU Joint Parliamentary Assembly. We already support civil society watchdogs, for instance Transparency International chapters in some countries.
Thirdly, on budget support, Mr van den Berg pays particular attention to that, and rightly so, not because it is especially prone to corruption, but because it is part of the solution. Its big advantage is that it directly addresses a major source of corruption in many countries, namely the weak management of public finances.
Our budget support goes only to those countries which are clearly committed to reforming their public finance system and, by strengthening sensitive areas like public procurement, it makes an important contribution to the fight against corruption. Project-type assistance, on the other hand, is heavily based on public procurement but cannot address weaknesses in the system.
You are aware of the special report by the Court of Auditors on public finance management in the framework of budget support in ACP countries, which supports the approach adopted by the Commission. I also want to highlight the importance of the harmonisation agenda, which was the focus of the Paris Forum on Aid Effectiveness held in March this year and emphasises the importance of strengthening beneficiary country systems of financial management and control, which is precisely one of the things that we are doing. One note of caution, however: budget support is not earmarked for a specific sector, but specific sectoral reform measures and targets can establish the conditions for the funds which are, of course, paid into the general budget.
Fourthly, the Paris Declaration on Aid Effectiveness also underlines the importance of improving the transparency of public procurement procedures in our partner countries. Those procedures are often a source of corruption.
My last point concerns our colleagues in the field. One of the key objectives of the devolution process is to ensure that aid is more closely supervised in the field and to make the most of the detailed local knowledge of our ‘in-country’ staff. Delegations can check that aid is properly used. Moreover, for some kinds of contract we now require external audits before we make the final payment, and a comprehensive system for programming external audits was introduced in 2003, covering audits to be launched both by headquarters and by delegations.
In summary, we share much of Mr van den Berg’s analysis. We think more attention could be paid to public procurement issues, and we think some of the detailed measures proposed need to be reviewed and discussed further.
. Mr President, I wish to begin by congratulating my colleague Mr van den Berg on an excellent and valuable report. There is no doubt that overcoming corruption in the allocation of development aid is one of the main obstacles that we face in achieving the Millennium Development Goals.
While concern mounts over a deficiency in funding for MDGs, we must ensure that the aid is being provided to developing countries and is being allocated efficiently. With increasing levels of aid, there is growing concern that politicians and officials will misuse money intended for the world’s poor. As Mr van den Berg said, corruption is widespread, affecting every sector and bureaucracy.
We must remember, however, that it is by no means solely a problem for developing countries. There is a common argument that aid should not be channelled through government. However, we are increasing budget support and I am pleased to hear what the Commissioner has said about strengthening institutions to eliminate corruption through budget support and the reform of the public sector.
Massive restructuring of civil service and public financial management is necessary. Often these reforms are the sole responsibility of a few select civil servants. Civil servants in developing countries, who live on low, public sector wages, are struggling to keep their families out of poverty. They are subject to bribes and often have to moonlight in order to supplement their incomes. How can we expect people to implement the necessary reforms if they are not paid accordingly?
I suggest to the Commissioner that we recognise and acknowledge about 200 civil servants in each developing country as the key players in the decision-making process and include them in budget support. Why do we not follow Singapore’s example and give these civil servants extra supplementary incomes, comparable to our standards, so that they are not tempted to take bribes to keep their families in the style to which they have become accustomed?
We also need to deregulate. Regulation is the mother of corruption. The power of the paper impels people to get permissions, and permissions are sought and bought by corruption. If we deregulate as much as possible in the developing countries, we will have a chance to address this problem. After all, regulation was used as a colonial instrument: the power of the paper, as opposed to the soldier in the village, to enact the imperial master’s wishes. When independence came, these countries kept those controls in place. They did not deregulate the imperial controls and, because of that, corruption has become endemic because regulation has been piled on regulation. We need to get the national parliaments in developing countries empowered with thorough investigative capacities to look at corruption in those administrations.
We are on the right track. I congratulate Mr van den Berg on an excellent report and I am very pleased to hear what the Commissioner has said.
. – Mr President, I should first like to commend Mr van den Berg on his excellent, timely and important report. The EU, and its Member States, contributes over half of public aid to development, overall. Following the decisions taken by the 2005 Spring European Council and the Gleneagles G8 Summit, international aid is set to increase substantially over the next ten years.
In this context, if we are to properly accomplish the Millennium Goals, appropriate transparency mechanisms must be brought in to ensure that development aid actually reaches the people on the ground it is designed to help. As the van den Berg report says, the appropriate management of development aid is essential to the good governance of the recipient countries. I should like to turn to the example of Ethiopia, where despite the fact that it is the largest recipient of external aid, which accounts for almost 25% of the country's public budget, there have nevertheless been serious breakdowns in the rule of law, democracy and human rights.
Pursuant to Articles 96 and 97 of the revised Cotonou Agreement, serious cases of corruption can lead to political consultations. The EU should not hold back from using this tool. Naturally, in the medium and long term, it is crucial to foster a dynamic civil society with a free, balanced press. This is the only way in which the citizens of developing countries will be able to expose corrupt governments and to free themselves from them. On a more practical level, the EU must bring pressure to bear on the parliaments and governments of developing countries to step up control over military spending.
Shadow and parallel budgets are in themselves a form of corruption, directly affecting internal, regional and even global security. The lack of transparency in this area is a clear example of the link between corruption, bankrupt countries and security. In other words, when we speak of corruption, we also speak of war and peace, and as such the problem is not confined to developing countries, given that our own EU and western governments more often than not have a part to play in this. The G8 countries, for example, are responsible for more than 80% of world arms exports.
I welcome the efforts made by EU Member States towards ensuring the compatibility of arms exports from the Union with the technical and economic capacity of importing countries under the EU’s Code of Conduct on Arms Exports. It is vital to guarantee that money for development is not diverted towards arms. Unfortunately, we are still awaiting detailed reports from the Member States on the implementation of the rules of this code.
In this murky area of arms, corruption and violence, Europe has a responsibility to guarantee that the arms sold by European companies and by European governments reach their legal recipients, and only them, and do not fall into the hands of criminals, militias and repressive governments. The partial implementation by Member States, including my country, of the 2003 European Council common position on arms brokering means that there remain legal loopholes in this area in Europe. Unless we start being tougher on arms control within our own borders, it will be difficult to combat corruption in this area in developing countries.
. Mr President, many congratulations to Mr van den Berg for his excellent report. The scourge of corruption is neither new nor rare. It has accompanied human activity since ancient times and is widespread amongst both the developing and the developed countries – the only difference being that in the developed countries, it is practised more professionally and more elegantly and is thus more difficult to recognise.
So, with corruption being so common and extensive, how effective have attempts made at international level to curb it actually been? Not very, I am afraid. The estimated amount of USD 1 trillion paid in bribes today is not less than the corresponding amount in previous years; in fact, it is more. The reason is simple: corruption cannot be controlled by signing conventions and declarations alone, but only by the strict implementation of such conventions and declarations by concerned. To that effect, we in the developed world must set a good example.
While passing judgment on corruption in the developing world, let us look at ourselves. Also, let us consider critically our own state of affairs and let us analyse ourselves by asking some simple questions. How free from corruption is a system that allows United States Government officials at the highest level – names like Cheney and Rumsfeld come to mind – allegedly to be involved and have a personal interest in companies awarded multi-million contracts in Iraq and Afghanistan? How corruption-free is it to have the wife of the Prime Minister of Britain, Mrs Blair, working for a large law firm and taking up highly politically sensitive cases, which directly involve and are affected by political decisions taken by her husband? Should not the Roman proverb that Caesar’s wife must not only be honest but must also be seen to be honest apply here? How free from corruption is a system that allows United Nations officials and other related persons, including the son of the United Nations Secretary-General, to be accused of involvement in oil-for-aid scandals?
Closer to home, how corruption-free can the system be seen to be when Members, or their close relatives, of the European Parliament and other EU institutions, involved in making legislation, are at the same time members of boards of companies, or are stakeholders in companies which stand to make huge profits from such legislation? Is a simple declaration of interest really good enough?
Lastly, may I draw your attention to two amendments by Mr Kristovskis, concerning recital N and paragraph 22. These amendments correct a mistake that was made in the original report in recital N, in which Cyprus was omitted from the list of EU Member States that have not yet ratified the 1997 OECD Convention. In fact, Cyprus has repeatedly attempted to participate in the OECD, but Turkey, for political reasons unrelated to the subject, blocked such participation. By voting positively for these two amendments, we will make it possible for Malta, Lithuania, Latvia and Cyprus to ratify the OECD Convention.
. Mr President, I too should like to thank Mr van den Berg for his excellent report. He is going to be showered with praise as a result, which is something at least. It is clear that the fight against corruption is absolutely crucial, in terms not only of the effectiveness of European aid, but also of its credibility. How can we really convince our fellow citizens or the Member States to give more if corruption remains endemic? This is also the condition of the viability of a constitutional State and of an economy. This is therefore a crucial battle that we must fight to the end, one that has become somewhat more complex with the advent of economic globalisation, due to the ease with which capital can be moved and also due to the new budgetary aid process at EU level.
The rapporteur does a good job of highlighting all of the questions posed by this new budgetary aid system with regard to the fight against corruption, as well as the heightened problem, in the present context, resulting from the increased pressure put on raw materials and, in particular, on scarce oil supplies. There is therefore also reason to fear both a resurgence of attempts at corruption for the purposes of gaining access to the last remaining fossil fuel reserves and an increase in conflicts linked to the trade and traffic in weapons. Weapons and oil are in fact the two large sectors, in the macroeconomy, in which a high level of corruption is developing.
The rapporteur therefore rightly emphasises two issues: transparency and responsibility. Transparency, in actual fact, is a crucial element if one is to have a precise and clear idea of the budgets that are used. In this field, we must be far more enthusiastic in our support of a number of initiatives, such as ‘Publish What You Pay’ or the initiative of the extractive industries, which nevertheless have the disadvantage of being based solely on voluntary participation. We need to make progress in this area of legislation rather than merely to rely on the good will of economic or political actors to publish, if they so wish, the funds or loans that they give to the governments concerned.
The budgetisation of the revenue from oil and mining is also a crucial aspect of budgetary transparency but, as far as the European Union is concerned, this must be a requirement so that budgetary aid cannot be granted to a government that does not clearly publish the profits that it makes from the oil, mining or forestry industries. Public opinion cannot understand why the European Union continues helping countries that should, by rights, have a sizeable budget and one that is able to finance the smooth running of a State.
Finally, the report points out that a government’s military expenditure must also be published. The role of national parliaments and of civil society simply must be strengthened, in financial terms too, by means of increased support enabling both parliaments and civil society to play their role in this area.
My final point concerns transparency with regard to the various donors. The governments of these countries are also helped by towns, regions or States, at all levels, and we lack a database that would indicate what is really paid by a given country to a given State, region or town. We do not have access to that information today, and that also fuels corruption.
To conclude, I therefore believe that we need to put matters in order, as has been said, and that corruption cases, too, form part of the current issues facing the European Union. The issue of exercising power and of funding political life is as relevant in the North as it is in the South.
. Mr President, ladies and gentlemen, I believe that Mr van den Berg made an excellent speech. There is no doubt that rooting out corruption is a key objective if we want to ensure the effectiveness of aid, and Mr van den Berg has outlined the instruments needed to make that possible: transparency, participation and responsibility.
The role of parliaments and civil society is crucial, and more transparent procedures and the circulation of information are vital. Furthermore, it is requested that all of the social actors become more involved in the process of defining anti-poverty strategies, which still attract little participation, even at national level. Finally, specific funding is necessary in order to monitor the cooperation measures.
I believe that it is impossible to talk about corruption in developing countries without looking at the other side of the coin: to what extent are we, as developed countries, responsible for their corruption and what benefit do we derive from it? Mr Matsakis gave some very precise examples; this in no way means easing the pressure on the actual corruption of many leaders and governments of developing countries and, at times, of NGOs too.
The fight against corruption in recipient countries must also be extended to corrupting companies belonging to industrialised countries, and the fight against ‘corrupt corruptors’ should be conducted as part of an effective and transparent partnership. The institutions of donor countries located in recipient countries must commit themselves to fighting the phenomenon on the ground, by singling out corrupting companies and banishing them to whichever country they belong, as Mr van den Berg also said, and they must have the courage to act even when corruption is lurking in our own institutions on the ground. In addition to being a moral matter, the cost of corruption is a cost that everyone must bear, including European taxpayers.
Untying aid is another crucial aspect of the relationship between corruption and aid effectiveness. Untied aid – which is necessary for ethical reasons – guarantees greater transparency in relation to procedures and to the awarding and management of tenders, and would also increase the value of aid. The figures are quite clear: tied aid causes an average increase in the cost of goods and services of between 15% and 30%, rising to as much as 40% for food aid.
It would be helpful if we could also come up with an appropriate definition of ODA. I believe that official development aid, which is often swollen by massive sums for debt cancellation, for peace keeping, peace enforcing and conflict prevention efforts, for repatriating immigrants and for controlling borders, must not be changed.
In this kind of scenario, budget aid can become an important support channel to the poorest, most heavily indebted countries, for the purposes of eradicating poverty and of attaining the Millennium Development Goals. Nevertheless, I believe that it is crucial – as, moreover, it is claimed in the tripartite document on the European consensus on development policy – that the governments of the Member States and the European institutions try to coordinate themselves and harmonise their own policies, including within international financial institutions, with a view to becoming not only the leading donors in the world, but also the most responsible of donors and the most incisive when it comes to drafting policies that put an end to the spiralling external debt in the South of the world, thus helping to eradicate poverty and, if I may be so bold, to eliminate a little injustice, too, and perhaps even wars.
Mr President, international solidarity and, through it, the ability to help people in developing countries are very close to my heart. I believe that aid is an important tool in this fight for a better world. The EU’s aid policy is in itself very poor. However, it is undermined by other policy areas too. Firstly, the EU conducts an agricultural policy in which absurd subsidies are given to relatively rich farmers. This, together with the duties that the EU imposes on agricultural products from poor countries, leads to a situation in which agricultural policy actively militates against aid.
Secondly, the EU’s trade policy leads to poor countries being deprived of the ability to enter our market with their competitive products. A topical and instructive example of this type of damaging protectionism is the EU’s recent imposition of duties on shoes from, for example, Vietnam. Thirdly and lastly, I believe that development cooperation should take place at Member State level. If aid is to be as effective as possible, it is, of course, always crucially important that efforts be coordinated.
This coordination should, however, take place at UN level where donors from all over the world, and not only from the EU, work together in order to bring about effective aid which, as a matter of actual fact, leads to a reduction in poverty. This process really would lead to the world’s poor countries being given a better deal, an outcome that should be the main purpose of aid.
. Mr President, I very much welcome Mr van den Berg’s report on aid effectiveness and corruption in developing countries and I would like to congratulate him on it.
Corruption is the single biggest obstacle to the delivery of aid to the poor. We have to ask why the EU continues to channel aid to corrupt regimes. How can we stand by and watch starvation in many African countries, while the leaders are laden with the trappings of exceptional wealth? The EU must take a firm stance against governments that are exercising blatantly corrupt methods of governance.
There is a need for more transparency. The EU is the world’s largest donor of aid. The EU has a responsibility to monitor and approve the implementation of this aid. More aid must be channelled directly into specific projects rather than a handover to recipient national coffers, so it is absolutely clear where the money is being spent. The establishment of civil society watchdogs in developing countries must be seriously looked at and I call on the Commission to give the appropriate percentage of budget aid for such watchdogs.
Education and training needs to be improved and the number of women in higher level education needs to be increased in order to afford them the opportunity to become more involved in politics. Anyone who has visited Africa knows the important role that women play. They could play a far more important role if they were allowed to, so this needs to be looked at and encouraged.
A major question facing development countries is the illicit acquisition of public funds by government officials who store them in offshore accounts. I call on the financial institutions that hold these stolen funds to freeze them or confiscate them. They know where this money is coming from. If I lodge EUR 10 000 in my bank account in Ireland, the bank manager is obliged to ask me where the money came from. In these countries they put millions in and nobody asks them anything.
I call for corrupt regimes or individuals to be blacklisted, to prevent them from borrowing large sums of money from wealthy countries. Only when they have made a noteworthy move towards democracy should they be removed from the list.
We also have to examine ourselves. Take the case of Kenya and the Anglo Leasing scandal. Mr John Githongo, who is the anti-corruption tsar, had to leave the country because of what he found and he has asked that British citizens be examined concerning this scandal.
People in Europe are involved in scams and bogus companies that are lending and giving money to Africa and they have to be stopped. A number of years ago there was a campaign in all European countries. In Ireland we brought in legislation that meant that people involved in sexual offences in Third World countries could be charged in their home country. The same kind of legislation could be introduced in Europe with regard to corruption so that anybody in Europe involved in corruption or bribing officials in Africa or any other Third World country could and should be charged under legislation in their home country.
That is the sort of thing we have to look at if we are going to get rid of corruption. We cannot just blame African people. We have got to look at ourselves and how we are involved in schemes of this sort.
Mr President, ladies and gentlemen, nearly all the ACP countries are to be found near the bottom of the latest edition of the ‘Corruption Perception Index’, that much-used yardstick produced by Transparency International, and we should not be surprised by that. What really is disappointing is where the ACP countries stood on the index and stand now, for there has been scarcely any improvement over the past five years.
This is a fine report, and makes clear that the rooting out of corruption could result in a significant increase in Africa’s gross domestic product. When one considers the fact that corruption primarily affects the poorest, it follows that, for many Africans, it makes the difference between life and death, and so it is a matter of life and death that the fight against corruption be pursued with adequate resources, rather than assuming that only a few prominent personalities are engaged in it, and that the fight against corruption is therefore of secondary importance.
What is equally important is that direct budget support be handled with care, for there is a risk of the EU writing out blank cheques to foreign bodies over which it has no control. Let us prioritise the giving of aid to NGO projects that are not only capable of producing tangible results, but which can be required to guarantee them and also to apply quality standards
– Mr President, I join with the previous speakers in expressing appreciation of Mr van den Berg and his outstanding report, which makes clear in how many and varied ways conditions can play their part in making our aid less effective while corrupt structures flourish.
It is of course mainly those who sit by the fleshpots in these countries who are criminally active, but it very rapidly becomes apparent that embezzled funds have to be deposited somewhere, and that is where we in Europe come into the picture very quickly. It is often our banks that offer dictators accounts where they can stash their money, and it is often European businesses that collude with structures in their countries to the eventual detriment of the people who live there.
Let us then see to it that we check carefully to see where budget aid goes; I have my doubts as to whether we in the EU really can give budget aid to 28 countries, as to whether the structures in them are such that we do that with any confidence. Let us use the legal means available to us to investigate banks in order to find where the dirty money has gone, and, for the good of the people who live in these countries, let us make sure it goes back there. Let us amend our legislation to prevent businesses from deducting bribes from tax as operating expenditure, and let us publicly name and shame those in Europe who do that, for naming and shaming is a good way of draining the swamp of corruption. Let us also use Article 96 of the Cotonou Agreement to take action against notoriously corrupt regimes. I want to underline what Mrs Gomes had to say on this subject. I would like to see all these people – and their spouses too – barred for good from getting visas to come to Europe on shopping trips, spending the money they stole from their own people.
– Mr President, the effectiveness of aid and the fight against corruption runs like a scarlet thread through many debates, but particularly through those we have had since yesterday evening. Today's order of business features Mr van den Berg’s report on the effectiveness of aid and on combating corruption in developing countries, and I too would like to join in the congratulations and gratitude to him that have been expressed; his report and what he said by way of introduction to it show very well the need for corruption to be fought and prevented for hampering development any longer.
At a time when we need to get it into our heads that a significant increase in spending on development cooperation is needed, serious talking needs to be done about fighting corruption, so that corruption can no longer serve as an easy excuse.
Corruption, as a phenomenon, is both global and complex; it is not only in the developing countries that the causes of its occurrence there are to be sought. The OECD’s Convention on Combating Bribery of Foreign Public Officials is an important means of addressing the connections between corruption on our own countries and corruption in the developing world. I believe that we – that is, the European Union – must do everything possible to get Latvia, Lithuania and Malta – which are EU Member States – to ratify this convention as soon as possible.
I would like to say something else about direct budgetary support. There is an increasing tendency in the European Union to opt for direct budgetary support rather than projects, and, basically understandable though that is, there are very many doubts about this, which have indeed been aired today. There are doubts as to whether we have at our disposal sufficient capacity and sufficient personnel to guarantee the comprehensive monitoring that will be necessary.
– Mr President, I too wish to congratulate Mr van den Berg on his report, which sees him picking up one of the hottest of hot potatoes in the field of development cooperation. Just how necessary it is that action be taken to deal with this is spelled out by the African Union’s estimates according to which corruption robs the African national economies of some USD 150 billion per annum, amounting to one-quarter of their gross domestic product.
I would like to start with the very same aspect to which Mr Gahler referred – the highlighting of the need for action on our part even when it hurts us the most. Bribes to the tune of a billion are paid every year – by whom? Who is it that regards the payment of this sort of money as an investment and remits it to closely-guarded accounts in the expectation of even greater profits? Important though it is to urge our partners to combat corruption and support them in doing so, our primary task should be to take off the field those in our own countries who are capable of paying such massive sums in bribes in the first place and using them to ruin Africa and other parts of the world.
I want to explicitly highlight Article 15 of the UN Convention against Corruption, according to which the Member States of the European Union must make bribery a criminal offence. In my own country, Germany, it was until recently the case that bribes could be set off against tax, and people can still not be punished for paying them.
We in this House should sweep away this foul-smelling filth from in front of our own front doors first. Like you, like everyone on the Development Committee, I support the ‘publish what you pay’ campaign and would go as far as to demand that multinational companies be compelled to make public information on the payments they make to governments.
Among the others who profit from bribery and to whose activities we must put a stop are those banks that offer their services in completing such transactions and can rejoice in accounts full to overflowing with bribes. This cannot be permitted within the EU, and so we should call on the EU and its Member States to cut off the channels for slush money outside its borders as well. When we have criminalised bribery here at home, when our own standard of living is no longer financed even in part by the profits of corruption, when we no longer sing the praises of our banking houses for making profits from the management of corruption and when we equip our investigating agencies with the wherewithal to chase after those who pay bribes – then will we be able to stand tall before our partners and bid them make the same contribution towards combating corruption.
Mr President, Mr van den Berg’s report certainly gets my backing. Corruption prevents aid from being as effective as it might be, so it is desirable that it should continue to be tackled, and this report offers concrete and rational instruments for reinforcing the machinery of control, resulting in an improved legal framework for combating corruption. The legal framework is not, however, the only factor. Rejection of corruption as a social phenomenon has just as much to do with the values that prevail in a society. It is, then, civil society organisations, and religious leaders in particular, who need to be challenged as to their role in promoting good governance and in fighting corruption.
What is needed is for this debate to become more than merely theoretical. In any case, both countries and aid organisations that give aid must be able to have confidence that their money is being used efficiently and for its intended purpose. An expert whose opinion I sought about the van den Berg report told me, the day before yesterday, that it was an outstanding one, and that he hoped the Dutch Government would adopt it without amendment. I could give Mr van den Berg no better compliment.
Mr President, the World Bank estimates that USD 1 billion is spent each year on bribes throughout the world. The African Union estimates that corruption costs the African economy over 25% of its GDP on an annual basis.
When debating corruption in developing countries, however, we should not forget about the shameful practice, used until recently by countries such as the United States, Denmark or Germany, of allowing companies to use bribes and then permitting these sums to be listed as tax deductible expenses. This practice was also used in Central and Eastern European countries, including Poland.
Corruption is a serious threat to development. In order to understand the problem and to find an effective solution, it is imperative to take decisive action, such as creating a black list which would prevent banks providing funding, in the form of loans, to corrupt governments or their representatives.
Mr President, last night the word ‘corruption’ was mentioned several times in our debate on World Health Day 2006. This morning we are debating the scale and extent of it. I congratulate the rapporteur on an excellent report.
Some Members have mentioned the global problem of corruption. I think we are deluding ourselves if we say that it is just a problem for the developing world. I would suggest that they have learned from the developed world: much to our shame, we have taught them some tricks. We therefore owe it to them and to ourselves to clean up our own act. I would support my colleague, Mr Ryan, who said that the banks and the financial institutions need to be looked at in this entire process, because if there were no home to put the money into perhaps they might not be so corrupt.
This morning I spoke to some aid agencies that have long experience in this area. Their key message to us is that we must build up the capacity within the systems and the civil service of the developing world, and then build that into all our aid programmes. They also said that this is a long-term process and we will not get results overnight. I think a big part of our crackdown on the corrupt is to take them out within the developed world first and then perhaps assist the rooting-out of corruption in the developing world.
Whatever we do, we must not penalise those who most need our aid, money and assistance. I always feel when we talk about tackling corruption that it is they who will again suffer. That is the one message. Let us build it into our programmes, but let us ensure that we keep up our aid work, that it gets to the right people and that they do not suffer.
Mr President, in his opening remarks Mr van den Berg – and indeed others – picked up on the huge amounts of money we are talking about. In this Parliament we have to be realistic about what we can do. The report looks at some of the aspects where we can make a difference. I would like to concentrate on the role of parliaments.
The European Parliament has well-established links with parliaments in many of the countries around the world, the countries with which we are concerned. Sometimes parliaments are the problem. I accept that. But in others, as the previous speaker has mentioned, national parliaments can be excluded; they can be bypassed in the process and corrupt officials can get hold of the aid without the involvement of government. Therefore, I believe we should do more to support democratically elected governments and help them to reinforce the mechanisms in their countries for distributing the aid and making sure that the money donated is widely used.
Mr Ryan referred to a very interesting point in the report: that there is evidence that corruption falls as the proportion of parliamentary seats held by women rises. We can encourage that. We can do more in democracies to make sure that more and more women are elected. I was very proud to be part of the European Parliament’s delegation to Afghanistan to support their first parliamentary elections. There we saw women voting to elect other women. The more we can do to help women and parliaments to develop, the better.
Corruption is the by-product of a weak system of government, but also arises from the absence of definite values. It is therefore of great practical importance that a society should possess an ethical framework and good practices in order to solve this problem.
Weak moral principles promote both self-serving transactions and the concealment of those transactions. Those who provide aid are tempted to believe that their money is used for the correct purpose. Those who receive aid often succeed in making us believe that is the case. The corruption that accompanies the granting of aid is especially drastic because the actual people who are in distress suffer doubly. They not only lose the material assistance they should have received, but they are also robbed of the hope to improve their lives and of the hope for solidarity.
Therefore it is our obligation to consistently expose and, even more importantly, prevent corruption and the gullibility that accompanies it. It is the opinion of the Court of Auditors that the European Commission’s aid programmes do not sufficiently take into consideration the risks of corruption.
I would like to offer two examples. Firstly, European Union aid to the Palestinian Self-Government. Today we must admit that one of the main reasons the extremist Hamas movement came to power was the previous administration’s deeply rooted corruption. Secondly, the Commission sends humanitarian aid to Chechnya. What has been done to determine whether those funds actually reach the local inhabitants who suffer from official corruption?
Finally, I would like to emphasise a couple of important points in this very good report. Member States must ratify the UN anti-corruption convention. Secondly, budget support should only be provided to governments which are clearly striving to raise standards for the administration of public finances. I am glad the representative supports that course. A certain percentage of the aid granted should be allocated to supporting organisations that monitor civil society.
And last of all, the main problem, which is to put pressure on countries housing financial centres to freeze and repatriate illegal funds deposited there by corrupt rulers. This is a very difficult requirement, but its implementation is a test that will demonstrate whether or not we are serious about preventing corruption.
– Mr President, the fight against corruption is indeed a fight for peace and democracy, a fight against poverty and a fight to consolidate civil society in developing countries; relations between democracy and economic development in the developing countries have proven this and Amartya Sen, an important intellectual and winner of the Nobel prize in economic sciences, has confirmed it in his work better than anyone else.
It is truly amazing that, often both in the international community and in the European Union, the question of combating corruption has been a taboo. That is because political expediencies, the Member States' interest in exerting their influence and international customer relations were more important.
The implementation of the Millennium Development Goals has been assessed as a failure. However, no one spoke about what the role of corruption was in that failure. I believe that the international community should set a new development goal: democratic governance and combating corruption.
To close, I should like to add that the European Union, and especially the European Commission, must lay down strict conditionality mechanisms in the new development strategy formulated for Africa. The European Union needs to collaborate with the UN, with international financing organisations and with non-governmental organisations, so that we can jointly combat this phenomenon, by putting the emphasis on consolidating civil society and independent media.
Mr President, according to World Bank estimates, USD 1 billion is spent each year on bribes. Imagine how many excellent initiatives could be funded with that amount of money. Every year USD 1 billion could be spent and used to help those who really need aid.
Corruption restricts the access of the poor to goods. It decreases the effectiveness of public services and, most of all, leads citizens to lose confidence in centres of power. The European Union, as the largest donor of aid to developing countries, should play a particularly active role in ensuring the transparency of aid programmes funded from the Community budget.
It is therefore not enough to create an international ‘black list’ of corrupt governments. Politicians, civil servants, NGOs, international corporations and the media should all become involved in the fight against corruption. It is only by coordinating the activities of international donors that aid can be spent more effectively, thus preventing misspending or the appropriation of aid money by corrupt civil servants.
This is why the report drafted by Mr Van den Berg is so important and so timely. I would like to congratulate him on an excellent text.
. Mr President, I welcome the debate that we have had here today. I think it is important to underline that the problem of fraud can never be considered as solved. Constant vigilance at all levels and in all circumstances is needed in the high-risk field of external actions. These actions are carried out in poorly governed States, where countervailing powers and capacities at the level of civil society are lacking.
As corruption cannot be isolated within the governance agenda, the Commission’s approach in preventing and fighting it is twofold. It consists of mainstreaming good governance practices in all EU-funded programmes and projects on the one hand, and in the implementation of specific programme interventions on the other hand.
Country strategy papers and national indicative programmes between the European Union and beneficiary countries generally include specific interventions in the fields of rule of law, democratisation, public administration reform, public finance management and reinforcement of civil society.
I shall now make a few comments on some of the questions that have been raised today. On the discussion on companies, we must make sure that companies do not benefit from corruption. We must do the best we can. We can exclude companies from participation in our tenders if they have been found guilty of fraud or corruption. We can also suspend a project that has been financed if we discover fraud or corruption at some stage. We once used that option on a project in Zimbabwe.
On support for national parliaments, the Commission sees the strengthening of the national parliaments’ supervisory role as an important means of trying to improve the overall effectiveness and impact of our development effort in these countries. For instance, through the EDF and the budget line for South Africa, the capacities of national parliaments of some 11 ACP countries have been strengthened to a total amount of EUR 35 million since 2000.
On the subject of watchdogs, it is true that we work with private sector organisations. We would be worse off if we did not have these watchdogs.
Several Members raised the issue of transparency, and it is a key issue. That is why we support several programmes in the field of budget supervisory functions. The promotion of efficient and transparent budgeting and public spending is at the heart of our budget support programmes.
Finally, through its permanent dialogue with the partner governments and the various regions, the Commission encourages the broadest possible participation of institutions at various levels, particularly at parliamentary level. I have noted the view on the positive influence of the participation of women.
The debate is closed.
The vote will take place shortly, at 12 noon.
Mr President, I note that we finished 20 minutes early today. Perhaps I could make the suggestion that in future the President be given, or have at his disposal, the option to continue the debate on a catch-the-eye basis if we finish so early, so that we can make more efficient use of Parliament’s time.
I will be happy to pass on the suggestion you just made. That could indeed be an efficient way of using our working time.
The next item is voting time.
. Mr President, yesterday, in the light of a unilateral declaration put on the record by the Commission during Tuesday night’s plenary debate on the regulation on certain fluorinated gases, the text of which was not introduced during conciliation and which compromises the spirit of the conciliation agreement and shows great disrespect and disregard for the clear will of Parliament and Council, I requested a postponement of the vote on the two reports on fluorinated gases, at least until today, to allow time to explore with colleagues in all political groups the serious implications for us as legislators of what we consider to have been an abuse of Parliament because of an internal turf war between two DGs within the Commission.
The Commission’s role as Guardian of the Treaty and initiator of legislation is fully respected by this House and does not need to be constantly reiterated. Likewise, we as legislators demand full respect from all sections and services within the Commission for our role.
Hours spent discussing better regulation and relations between the Commission and the European Parliament come to nothing if they are disregarded in this House by the Commission and Commission spokespersons.
I would like to put on record a letter written yesterday by Professor Trakatellis, Chairman of the Conciliation Committee, and by me as rapporteur to President Barroso:
‘We are writing to express our disappointment about the content of the Declaration on the final text of the Fluorinated Gas Regulation made unilaterally by the Commission in the course of the European Parliament plenary session of 4 April 2006.
‘As you are aware, the Regulation is an important step towards the achievement of the objectives set out in the Kyoto Protocol and in line with the European Climate Change Action Programme. We fear that the Commission’s Declaration was an attempt to compromise the difficult political agreement reached between the European Parliament and Council and with the support of the Commission.
‘On 31 January both the European Parliament and the Council demonstrated a clear will to find a political solution to the problem of national measures, already adopted by some Member States, to reduce F-gas emissions. The Declaration was made at the last minute and cannot be considered a positive step in the process of adoption of Community legislation. We sincerely hope that the Commission will consider carefully its next steps, not only from a purely legal point of view, but also in accordance with the spirit of the agreement reached in Conciliation.’
The letter is signed by my colleague Professor Trakatellis and me.
I was assured personally last night by Commissioner Verheugen, the Commissioner for Enterprise and Industry and Vice-President of the Commission, that – and I quote him with his permission: ‘If the new regulation enters into force, I will propose to the Commission to withdraw the infringement procedures against Austria and Denmark.’
In good faith, I would request Commissioner Kyprianou, who is in the House today representing the Commission, to respond on behalf of the Commission to the serious concerns that have been generated by the text of Tuesday night’s declaration.
– As you can see, ladies and gentlemen, this is an important matter. We are now awaiting a statement from the Commission – that is to say, from Commissioner Kyprianou – and then we can decide how to proceed.
. Mr President, I note the points raised by Mrs Doyle. On behalf of the Commission, I would like to reassure the House that the Commission undertakes to evaluate the pending infringement procedures with regard to the use of f-gases in Denmark and Austria, taking into account the spirit in which the final agreement was reached during conciliation. This vote can therefore take place today.
As I see that the rapporteur is happy with the statements by Commissioners Verheugen and Kyprianou, we can now proceed to the vote.
We now come to the elections in Belarus, or White Russia. With the House’s permission, I beg leave to extend a warm welcome to the candidate who took part in this election and fought for democracy in Belarus, Mr Milinkevich, who is seated in the gallery. A very warm welcome to you!
As you can see, Mr Milinkevich, we all, from whatever party, want to see democracy in our Belarussian neighbour, and that is what we wish for it. We wish you all the best at home.
There was an agreement on Tuesday night by all the political groups to change one word in paragraph 8 from ‘integration’ to ‘perspective’, which brings it into line with the ENP Report, for which I was the rapporteur, and with Mr Brok’s report on enlargement. Mysteriously, the sessional services, not realising perhaps the sensitivity of this, decided of their own volition to put the word ‘aspirations’ instead, without any consultation with the political groups. Can we amend the joint text to the agreed word ‘perspective’?
Mr President, I will be very brief. We have just adopted resolutions on the elections in Belarus and Ukraine. I think that our Parliament should include on its agenda a resolution on the presidential election in France, because the last election in 2002 led to pressure on public opinion and to violent demonstrations.
That concludes the vote.
. Under the rules currently in force, residence permits issued by Switzerland and Liechtenstein cannot be recognised for the purposes of transit into, or short-term stay in, the Schengen area.
This means that third-country nationals obliged to have a visa to enter Schengen territory, even though they have such a residence permit, must apply for a visa.
Given the seasonal mobility of migrant workers and their families, especially at holiday periods – around half a million people from Switzerland in 2003 – consulates in some Member States are hugely overloaded, while these people themselves are faced with lengthy waits and burdensome formalities.
I therefore support the creation of a simplified regime for the transit of these people, firstly, because they do not present any risk of illegal immigration or threat to security, as they were subject to control by the Swiss and Liechtenstein authorities when the residence permits were authorised. I also support it on the grounds of reciprocity, given that since 2000 there has been similar exemption by these countries for holders of residence permits issued by EU Member States.
. I wish, by means of this statement of vote, to give my support to this proposal, which I believe makes it possible to bring about a substantial improvement in this process. The consequence of the current situation is that there is an enormous amount of work to be done by the Member States’ consulates in Switzerland and in Liechtenstein, and costs are incurred by third-country nationals. This is an unsatisfactory state of affairs and must be changed.
When issuing residence permits, both Switzerland and Liechtenstein carry out exact examinations and inquiries, paying careful attention to security. I would also like to point out that both Switzerland and Liechtenstein apply in every case the same high-quality security standards as the other States, which belong to the EU.
It is important to me that this statement of vote should be supportive of Switzerland and of those in it who are working towards its accession to the European Union. Were Switzerland to join the EU, that would be something I would very much welcome, since Switzerland is a byword for high standards and has distinguished itself, , by a transport policy that many Member States should take as an example of how these things are to be done.
We observe that those countries that have robust animal protection legislation in order to guarantee good conditions for animals, to reduce the risk of infection spreading and thus also to reduce the risk of damage to people’s health have not been hit by reduced sales of chicken meat.
We wish therefore, in the situation that has arisen, to emphasise the need to strengthen animal protection and food safety so that food producers will legitimately be able to earn the confidence of consumers. The EU should therefore take action to bring about this state of affairs.
We do not, however, wish, in this emergency situation, to bring about a scenario in which, for fear of being hit financially, breeders hide infection or otherwise increase the risk of infection spreading. In the situation that has arisen we are, therefore, in favour of its being possible to provide financial compensation to affected breeders.
. We are disappointed at the rejection of our proposals, which advocated that all Community financing for compensating market measures should be set at 100%, as was the case for swine fever and BSE, given the seriousness of the socio-economic situation in some countries and the difficulty of guaranteeing cofinancing.
We did, however, vote in favour of the amendments, because they propose support for producers and, although they propose 50% Community cofinancing for restrictions on free circulation that may arise from the implementation of measures aimed at fighting the spread of animal diseases, they do propose 100% Community funding for serious market disturbances directly related to a loss of consumer confidence in light of risks to public or animal health.
Accordingly, a fundamental part of what we were proposing has been safeguarded, and we therefore expect the Commission and the Council to endorse Parliament's decision.
We are voting against the European Parliament’s amendments. We believe that it is too early to adopt a position on how badly the poultry meat industry would be hit by an avian flu pandemic. It is typical of this Parliament that, as soon as something unexpected happens, there are calls for financial aid with a view to maintaining stocks, for financial compensation following the destruction of foodstuffs and for the funding of information campaigns designed to win back consumer confidence. We see no reason at this time for meeting these demands.
For how long should the planned economy be allowed to continue within the food industry? Consumers cannot manage without eating and, if they cannot eat poultry, other sectors of the food industry will benefit instead. We believe that the market is perfectly capable of adjusting to the current situation. The poultry sector will have less reason to take preventative measures if it is given promises of compensation in advance.
– Mr President, speaking on behalf of the delegation of the Austrian People’s Party, I should like to make a statement of vote in relation to the Doyle report. The Austrian delegation's support for it is expressly subject to the condition enunciated by Mrs Doyle and given on the basis of Commissioner Kyprianou’s statement. We denounce in the strongest terms the unilateral statement made by the Commission once the compromise was reached between the Council and Parliament, and, in the light of the statements made today, we presume that, as a consequence of the new legislation, a halt will be called to the infringement proceedings against Denmark and Austria.
– Mr President, ladies and gentlemen, what I will say on the subject of the Doyle report is that it is very important to all of us that the Kyoto targets be achieved.
. I voted in favour of the Doyle report on the joint text for a regulation of the European Parliament and of the Council on certain fluorinated greenhouse gases, as it establishes a legal framework for such gases with high emission levels, some of which are more harmful than CO2, and could remain in the atmosphere within 50 000 years.
In order to meet the Kyoto objectives and to protect the environment, this regulation will guarantee recycling, the regeneration or destruction of equipment that uses fluorinated gases, and better information for European consumers on the global warming potential of these gases.
. The agreement reached in the Conciliation Committee is highly satisfactory and offers major improvements as regards gas emissions into the atmosphere.
The double legal basis laid down is appropriate for this kind of regulation, as it allows certain Member States to maintain tighter environmental legislation without upsetting the balance of the internal market in Europe. Containing emissions and leaks strikes me as the right way of meeting the aim of reducing fluorinated gas emissions into the atmosphere.
The obligation to report the certification of personnel responsible to the Commission every year and the policy of recovery for recycling or recovery of equipment are measures that I warmly welcome.
I therefore agree with the decision taken by the Conciliation Committee.
On behalf of the SPÖ delegation and as their representative on the Committee on the Environment, Public Health and Food Safety, I would like to state that Austria and Denmark have imposed overall bans on the utilisation of fluorinated greenhouse gases. This legislation must ensure the possibility of stricter regulations being retained.
The draft produced by the Conciliation Committee provides that Member States may retain stricter national requirements until the end of 2012. This step is possible under Article 95(10) of the Treaty and ensures that Austria and Denmark can retain their stricter measures on a temporary basis. It also means that the scientific evidence pursuant to Article 94(4) need not be provided. Any restrictive interpretation of the safeguard clause must be rejected, since the Member States’ discretion must in no way be impaired.
. A new recycling facility opened in Cork in January. I passed it on Saturday evening and noticed an already impressive stack of refrigerators that had accumulated in less than ten weeks. These mountains of ageing refrigerators, and in warmer climates air conditioners, are rusting in every population centre in the EU.
Strong fluorinated greenhouse gases legislation is long overdue to rectify the past and protect our climate into the future. I congratulate all parties in this process in reaching agreement to protect stricter laws in countries like Denmark, and in issues of labelling. Though I note that the Commission had second thoughts, I feel we must hold it to its word. I look forward to the day when the EU will be compliant with its Kyoto obligation on f-gases.
. The agreement reached in the Conciliation Committee is a satisfactory one and offers significant improvements as regards gas emissions into the atmosphere.
Restricting the use of HFC-134a and other gases with high greenhouse effect in new vehicles launched onto the market since 2011 and the extension to cover all vehicles as from 2017 are measures that will bring about a significant reduction in emissions.
As the alternatives to this gas are still at the development stage, the permission to use HFC-152a is appropriate, on the proviso that this is part of a gradual elimination.
I therefore agree with the decision taken by the Conciliation Committee.
– Mr President, again and again, we are shocked by reports of tragedies involving refugees and by the accounts given by the victims of unscrupulous gangs of traffickers. Many people have nothing left to lose other than their lives, and even those they very often lose as they journey towards the Europe that they regard as a land of milk and honey. Even if they reach their destination, they are obliged to work endlessly to pay off their debts to the traffickers, under intolerable conditions, and as, among other things, prostitutes. The only way we will break this vicious circle is by a restrictive common immigration policy.
For that, we do of course still need refugee camps outside Europe, since our own camps in Europe are often full to overflowing, with serious violence breaking out between inmates of different cultures. For that reason among others, and also in order to rob refugees of the illusion that they can enter the EU illegally, I have voted against this resolution.
Mr President, ladies and gentlemen, it is certainly a positive development that Parliament has given its verdict on the subject of Malta’s immigration centres and, what is more, only a few days after the visit by the Committee on Civil Liberties, Justice and Home Affairs, in which I was able to take part as a delegate.
The resolution adopted, which is the product of the invaluable contribution of all the groups, exposes the seriousness of the situation for the refugees living in inhuman conditions, with virtually no basic sanitation or personal care. The resolution, however, makes it quite clear that Europe is highly responsible for what happens in Malta. It goes without saying that the delegation’s visits to reception centres throughout Europe are not intended for the purposes of rating centres as good or bad. However, the situation in Malta, although a far cry from that of Lampedusa in terms of the occupants’ living conditions, does call to mind that Italian island in terms of its size and reception capacity.
I therefore urge the Council to adopt a clear and strong position so that, in line, of course, with the principle of solidarity, we arrive as quickly as possible at a common and fair immigration policy aimed at preventing the costs of these waves of illegal immigrants from burdening only the budgets of a few States on the periphery of southern Europe, which are totally unable to support themselves financially.
The June List is opposed to a single common European policy on asylum and refugees. We do not therefore believe that this is an issue for the European Parliament. We believe that the Member States themselves should be free to decide what forms their immigration and asylum policies should take, as long as they are in accordance with current international law. Human rights should not be infringed.
We defend a humane policy on refugees and are opposed to asylum seekers being placed in detention camps.
We are voting against the resolution in its entirety.
The plenary discussion in the presence of Alexander Milinkevich has provided an expression of the European Parliament’s solidarity with the Belarus people in their struggle against totalitarianism, for freedom and a new tomorrow. In its resolution, the European Parliament speaks in no uncertain terms of the presidential elections having been manipulated. It sounds an alarm bell over the dictator’s armed suppression of a peaceful demonstration by the Belarus people. These people have stopped being afraid, even though they do not know what awaits them.
The European Parliament’s attention is focused on the arrested opposition leaders and we are demanding their immediate release. The resolution acknowledges the immense enthusiasm of the young people who have now been thrown out of universities. It is these young people who need a helping hand, as they will be shaping the future of their country. Slovakia has already joined those countries that have pledged to help such students, and they will now be able to complete their studies in Slovakia. In voting for this resolution, it was my wish also to focus attention on the need for new elections in Belarus as soon as possible. Although Lukashenko has won the elections by rigging the vote, he has not beaten his opponents. The isolation of Lukashenko as a person will lead to his defeat.
In conclusion, I would like to express my conviction that the request I made in the plenary of the European Parliament – that we should light a candle at 4 p.m. on the 16th day of every month in a show of solidarity with the Belarus people – will be heeded, and that everybody will be happy to do this. I believe that the flame of solidarity will never be extinguished in the European Parliament.
Mr President, point 2 of the resolution required us to vote on two separate issues. I had no problem adopting and supporting the first, but the second was problematic and I abstained.
In my opinion, the Belarus elections were not free, but the results were not falsified. On the other hand, the US presidential elections that preceded this – that is, not the most recent ones but the ones before – were free, but in that case the results were falsified. Parliament took no stand on that. I hope that Parliament will also take a stand on the presidential elections in the oil-producing countries of Kazakhstan, Uzbekistan, Turkmenistan and Azerbaijan, and other countries which are not free and where the results have been falsified.
Ukraine had an Orange Revolution but life there remained grey. Moscow had a White Revolution and the result is clear to see: a fall of 10 years in life expectancy, a declining population, crime, destruction of the healthcare systems and pillaging of the country's assets for the benefit of the oligarchs. Just one more push and the crimes of liberalism will equal the crimes of communism.
We must not deprive Belarus of all the delights generated by the market. Belarusians too are entitled to the freedom of the media/military/political oligarchy, with its entourage of unemployment, passive euthanasia of the elderly, cultural degradation, economic stagnation, brutal individualism and social isolation.
It is quite understandable that the European Parliament is delighted with the media-political democracy of the magnates Messrs Berlusconi, Bouygues, Lagardère and Murdoch. Belarus too has a right to national liberal destitution and to degenerate, media-led democracy.
. I represented my group in the negotiations on the compromise resolution on Belarus. My advice to co-sign this resolution was not taken up in the end, and nor, in my opinion, was the wording of some sections of it ideal.
It remains of the essence, though, that the re-election of President Lukashenko, brought about by intimidation and deception, should not be recognised by the outside world; that opposition movements and publications deserve external support and that students who flee the country must be offered the option of studying in their own language. I have upheld that position in this House before, as I have in demonstrations outside it. Unfortunately, my group appears unable to give its unanimous backing to a resolution to this effect. Those opposed to this resolution are probably right for the time being when they say that workers and retired people in Belarus enjoy a higher level of social security than do their counterparts in any other former Soviet republics. That will only be the case, though, for as long as Russia thinks it can absorb that country by supplying it with cheap oil. This social security does not justify dictatorships or election frauds. My party, the Socialist Party, detests dictatorship. Socialism only has a future as a democratic movement, in open competition with other opinions, and certainly not as a dictatorship. I stand by my support for the resolution.
. – The Kommounistiko Komma Elladas is voting against the joint motion for a resolution by the Group of the European People's Party (Christian Democrats) and European Democrats, the Socialist Group in the European Parliament and the Group of the Greens/European Free Alliance and expresses its solidarity with the people of Belarus.
It is blatant intervention in the internal affairs of an independent country, it infringes every concept of international law and it is equivalent to a declaration of war against a people standing up against imperialist barbarity.
The European Parliament, elected by 30% of the citizens of the ΕU, is trying to give lessons in democracy to a people of whom 93% participated in the elections and 80% of whom elected the President. The European Council is prohibiting entry to the elected President Lukashenko, the European Parliament is taking under its wing and lavishly financing Milinkevich, who is making out that he represents the people but who, despite the bundle of money which he received, mustered up a 'surprising' 6% in the elections and 2 000 paid 'demonstrators' in the 'impressive demonstrations'.
The rabid reactions of the political representatives of imperialism are understandable, because abundant financing and interventions failed to create 'orange', 'pink' or 'green and yellow revolutions'. Following the proud response of the people of Belarus, they are trying with terrorism, slander and fascist-type sanctions to isolate the country and its people.
The workers and the grass-roots movement need to condemn the imperialist plans and stand side by side in their struggle and their right to decide on their future and choose their own destiny.
The Left Party’s delegation to the Confederal Group of the European United Left/Nordic Green Left firmly repudiates the Lukashenko regime and its crimes in violation of democratic and human rights.
We believe that the presidential election in Belarus infringed a number of fundamental principles underpinning democratic and fair elections. We are therefore voting in favour of the resolution.
That does not mean that we support every single bit of wording in the resolution. What, however, is crucial to us is to protest against the infringements of democratic and human rights in Belarus.
. Mr President, the situation in Belarus becomes graver by the day, and we must continue to keep a close eye on developments there. While it is the sovereign right of countries to run themselves as they see fit, that presupposes that there is a fair and free society, and in Belarus this is clearly not the case. It is fitting that today we express our concern and continued support for democracy and dialogue in Belarus, and we must consider stronger action in the future if the repression continues.
The parliamentary elections in Ukraine have become a major milestone following the consolidation that began with the Orange Revolution. During the elections, the Ukrainians have shown that they cherish the freedom they gained in taking to the streets. They clearly confirmed their desire to become part of the European Union, on the basis of sharing its fundamental principles and criteria. It is commendable that the European Parliament has not confined itself to merely supporting the Orange Revolution but that it is also constantly monitoring developments in Ukraine through its observers.
Parliamentary democracy must not be taken for granted. It must be gradually established and must be looked after. As an immediate neighbour, Slovakia has a vested interest in Ukraine’s success. Slovakia will be helping Ukraine to get to where it belongs, that is, within the fold of EU Member States. Naturally, this will not happen overnight, and the European Union should therefore offer a form of partnership that would develop Ukraine’s European perspective. The joint resolution demonstrates that the European Parliament is politically mature, capable of reaching political agreement based on a broad consensus, and sending a clear signal to the Ukrainian people. I have therefore voted in favour of the resolution.
. I will vote for this resolution. On Boxing Day 2004 I was in Kiev as one of Parliament’s observers for the re-run presidential elections that saw the Orange revolution sweep all before it. But its promise has not been properly fulfilled as former allies fall out and corruption is found within the ranks of those promising to sweep it away. I can only hope that these new elections teach all of Ukraine’s politicians the lessons that must be learnt if Ukraine is to join Europe’s democratic nations in going forward in partnership.
– It insultingly disdains and does not recognise the results of the elections in Belarus, but considers 'democratic' the elections in Ukraine, which were held in a climate of violence and forgery, targeted specifically at the communist party of Ukraine. The 'international observers' and the representatives of the EU and imperialism failed to see the murders of two communist party cadres, the attacks on its offices, the writing off of 200 000 voters in the Lugansk region who did not vote and the forgeries in the Crimea.
Of course, this was not because the reports on the 'validity and democracy of the elections' were written before the elections. The ΕU and the European Parliament consider countries subjugated to imperialism and occupying governments, such as Iraq and Afghanistan, and the political forces that sell off the interests of their workers and countries to capital to be democratic. That is why they welcome the results in Ukraine, even if their chosen representative went under.
'Operation democracy' being promoted by the USA and the EU through their transnational and international organisations is basically the imposition of capitalism and the attaching of countries to the imperialist chariot.
The political forces which support, consent to and tolerate this policy are complicit and jointly responsible towards the people.
. Mr President, the Orange Revolution was a time of so much hope, yet it is clear that the transition to a functioning democracy remains a painful one for Ukraine. We in this House must play our part, as we did in the Orange Revolution itself, though today we must continue to support the forces of progress and democracy within the Ukraine. The EU is in the best position to play honest broker, adviser and even friend to the Ukrainians; we must continue our engagement with this process and I am pleased to support this resolution today.
. This resolution raises the very serious problem that the developed world is siphoning off the educated elites of the developing world, particularly in the medical sector.
Indeed, we are witnessing an absolutely appalling situation. In my country, France, a lack of foresight as to the healthcare needs of an ageing population, uninspiring career prospects and the application of the 35-hour week in public hospitals have led to a major shortage of staff. But a continues to limit access to these professions, and we recruit doctors and nurses from abroad. At the same time, people in the developing countries do not have access to healthcare, and we spend large amounts of money on sending humanitarian missions, often to restricted areas. It is completely crazy, particularly given that access to healthcare is now one of the reasons for mass illegal immigration: the French island of Mayotte, which is being overwhelmed, is a perfect example of this.
I should like to take this opportunity to denounce the immigration law 'chosen' by Mr Sarkozy, which will organise this siphoning off of elites on a grand scale, further compromising the development of the countries from which these elites come, and automatically aggravating emigration, while a bankrupt education system has given up on training a generation condemned to unemployment or dead-end jobs.
The global fight against diseases and poverty is a very important issue demanding large-scale international commitment. We are, however, of the view that the issue should not be handled within the framework of EU cooperation. We believe that the fight against ill health should be conducted by individual EU Member States and within the framework of the World Health Organisation (WHO).
The June List seeks limited EU cooperation within this area and would prefer to see aid policy renationalised. We are also opposed to the EU having influence on, and extending its powers in relation to, issues already dealt with by other international organisations. We are therefore voting against this resolution.
The report discusses a crucial issue in relation to EU aid, namely its ineffectiveness. The June List’s position is that aid should not be provided by the EU but by each Member State.
Just as the rapporteur points out, EU aid is ineffective. At the same time as relatively large amounts are invested in conducting a development policy organised by the EU, new EU barriers to trade are added to existing ones, making it impossible for the world’s poor countries to enter the EU market with their products. Moreover, the EU’s common policy on trade and agriculture is very harmful because, with its duties and subsidies, it renders developing countries’ agricultural products uncompetitive.
If the report had been about aid at Member State level, we should naturally have voted in favour of it, because inefficiency and corruption are two great obstacles to constructive and effective development cooperation. What, however, we are concerned with in this case is aid organised by the EU, which is why we have voted against the report in its entirety.
. I welcome this report on aid effectiveness and corruption in developing countries. Corruption is a by-product of weak governance. As corruption often involves an important role for the state, it is sometimes defined as the abuse of public power for private benefit. Weak institutions and administrations with limited accountability often allow for the misuse of public goods by politicians or public officials.
I believe that increasing the role of parliaments is vital to the advancement of reforms in public finance management and that there should be instituting or reinforcing mechanisms within parliament for bringing government to account.
. Mr President, I would add my voice of congratulation to our Rapporteur on this report, which deals with an issue that is crucial to the aid agenda, yet it is often glossed over. The extent to which aid and development funding, so well meant, encourages corruption is often very disturbing, and to ensure value for money for our taxpayers and the citizens of the recipient countries, we must continue to look into this. I wholeheartedly endorse the recommendations in this report and am happy to support it today.
That concludes the statements of vote.
The next item is the Commission statement on the situation in the South-East of Turkey.
. Mr President, the Commission is concerned about the events occurring in the south-east of Turkey and about the outbursts of violence and terrorist attacks that have spread to other cities in the country. We are closely following the situation.
According to the information available to the Commission, an outburst of violence started on 28 March, in the south-eastern city of Diyarbakir following the funeral of PKK members. May I remind honourable Members that the PKK is included in the European Union’s list of terrorist organisations.
The first victims were reported on 29 March in Diyarbakir and other fatalities were reported in the following days throughout the region. Over the weekend, riots also spread to Istanbul, where a Molotov cocktail was thrown into a crowded city bus. Three civilians were killed. Since then other fatalities have been reported, including among the security forces.
Let me be clear, the European Union unequivocally condemns terrorism. The PKK is a terrorist organisation. We are deeply concerned about its recent activities in Turkey. We feel that we are victims of these terrorist acts. But at the same time, we deeply deplore human casualties and call on the Turkish authorities to shed light on those events, through a comprehensive investigation, and to make sure that the security forces show the necessary strength in face of the demonstrators.
The people in the south-east of Turkey do not need violence and confrontation; they need peace, stability and prosperity. We urge the Turkish Government to address in a comprehensive manner – and not only from the security point of view – the problems of this region and of its people, who are for the most part of Kurdish origin.
The Turkish Government should take action with a view to enhancing and ensuring economic, social and cultural opportunities for all Turkish citizens. In this respect, we look forward to the follow-up of Prime Minister Erdogan’s speech in August 2005. The Commission recalls and stresses that under the Copenhagen political criteria, Turkey must ensure cultural diversity and promote the cultural rights of all its citizens as set out in the revised Accession Partnership adopted by the Council in January 2006.
It is also important that Turkey facilitates the return of internally displaced people to their original settlements, ensures fair compensation for those who have suffered loss and damage as a result of the security situation, and addresses the abolition of the village guard system.
We will continue to monitor the situation in the south-east. We will raise these issues with the Turkish authorities as part of our regular monitoring of the political criteria. I am looking forward to a very interesting debate.
. Mr President, the situation we are discussing here this afternoon is tragic, because recent events have been very bad for Turkey and for the Kurdish citizens of Turkey.
Let us be clear, the PPK is a terrorist organisation and there is never an excuse for terrorism. I am saying as a parliamentarian that the national parliament of the Netherlands fought hard to get the PKK on the terrorist list. There can never be an excuse.
However, at the same time, we must ask ourselves whether all the people who are protesting really support violence. Many analysts have drawn a completely different conclusion. They say that most Kurdish people do not want violence, they just want to have a prosperous future – with economic, social and cultural developments – within the state of Turkey. Now, more than ever, we need to invest in those people.
In Parliament’s report adopted at the end of 2004, we pressed for the development of the south east and for more cultural rights for the Kurdish people. It must be said that Prime Minister Erdogan has made impressive speeches since that time. However, at this difficult time these words must be followed more than ever by deeds. We must invest socially and economically so that people and their families have a prosperous future, so that they do not want violence for their children. We have to invest in more cultural freedom. If Turkish television and radio provided more air time for Kurdish programmes, then Roj TV in Denmark will not be that important any more.
Indeed, the village guard system should be abolished and displaced people should be helped to return to their home regions.
Now is the time for wisdom instead of big words. It is time the Turkish Government tried to find interlocutors who are modest and want peace. I name Mr Baydemir and Mr Türk, the co-leader of the DTP. These people must continue to speak out against violence; but if they continue to do so, let the Turkish Government cooperate with them instead of a Minister of the Interior threatening to bring them to justice. I think cooperation is the way; wisdom is the way. Let us ensure that Kurdish citizens feel at home in one Turkish state. That is the only solution.
. Mr President, Turkey is close to the heart of the Socialist Group in the European Parliament, and so it is heartrending to see that country plagued by violence. The PSE Group is calling for an end to the escalation of violence, and we welcome Prime Minister Erdogan’s indication of his intention to turn the tide of violence by bringing about more democratic and economic reforms.
By doing this, he has extended a hand to the Kurdish community, which, though, has yet to accept this gesture. The PSE Group would also draw your attention to the appeal made by the Mayor of Diyarbakir to those Kurds who use violence, to abandon this strategy, because my group emphatically denounces excessive violence. If the violence stops, the tanks can, and indeed must, leave the streets of the towns and villages in the south-east. Tanks in the streets are not what people in Europe want to see when they consider the possibility of Turkey joining the European Union. I would like to stress that everyone in Turkey, including the Kurds, stands to benefit if Turkey’s progress down the road to EU membership is uninterrupted. Indeed, the protection of, and respect for, human rights of everyone in Turkey is a for EU membership.
We must not allow agitators to sabotage the negotiations before they have got well and truly underway. It is unfortunate that the current violence interrupts a period of , because some progress had already been made, for example, by the Turkish Government making Kurdish television possible. The agreements that were in place before the recent outbreak of violence must be further developed and, above all, implemented. That which has been committed to paper must be translated into reality.
I should like to finish off with a few words for the victims, for it is right that they should be remembered and mourned. There must be no more of them. I urge you to turn this difficult moment in Turkey into an opportunity for renewed solidarity in that country, which is desperately needed on the long and difficult road to EU membership.
. Mr President, clearly there is an unholy alliance – though an unacknowledged and unintended alliance – between the Turkish security forces, the PKK and the European opponents of Turkey’s accession. They are all doing their bit in their own way to impede Turkey’s progress towards the European Union.
The Turkish police and army are not serving the interests of the Turkish Government in their excessive use of force against protestors in Diyarbakir and other towns. The deep state is not under the democratic control of that government. The fact is the military has a vested interest in the prolongation of the violence, because that enhances its power, its importance and its resources.
The PKK does employ terrorist methods, and it has no doubt provoked and stirred up some of the recent violence, but its aims of achieving recognition of the cultural, linguistic and political identity of the Kurdish people are shared by many Kurds who do not espouse violence. To that extent, the PKK are seen as freedom fighters. The challenge, one where the Turkish authorities are failing, is to separate the die-hard opponents of violence and those who want to pursue a democratic route to a political solution.
A very hopeful development over the last few days has been the very moderate calls by people like Ahmed Türk and Osman Baydemir, the major of Diyarbakir, for an end to the violence and for political discussions. I somewhat regret that the Commission did not say anything about encouraging the Turkish Government to go down this route: not only of social and economic progress, which clearly is needed, not only of the recognition of linguistic and cultural rights, but of actually talking about political dialogue and a political solution in the Kurdish region in south-east Turkey in the construction of the Turkish State.
The Commission seems to baulk at giving the Turkish Government that encouragement. We all need to rally round and encourage Prime Minister Erdogan to carry on where he seemed to start last August but where he has stalled, no doubt because of the army. We all need to help him get the political dialogue for a solution going.
. Mr President, I thank the Commissioner for his speech. I would like to express, on behalf of my Group, our great concern about the situation in Turkey that we have seen in the media. Over the past week at least 15 people have lost their lives in clashes between demonstrators and Turkish security forces in the south-east and in terrorist attacks in Istanbul. We strongly condemn the disproportionate use of force by police forces in Diyarbakir and Kiziltepe.
But at the same time, we vehemently denounce the provocations by the PKK, whose leaders deliberately stir up violence and riots. After three municipal buses in Istanbul were burnt without any casualties, two young sisters were killed on Sunday evening when a bus was attacked. The majority of the Kurds, who wish to build a decent life in the towns or to return to their villages, should not be hostage to cynical leadership associated with the military wing of the PKK which wants to escalate the conflict, as well as some people in the ‘deep state’ in Turkey.
In the light of the recent events we have the feeling that some of our colleagues in the European Parliament were not telling the whole story in the e-mails that were circulated recently. They give the impression of a black and white situation in which no Turk wants to grant more rights to the Kurds and every Kurd is an oppressed victim. That is why I believe it is important that we draw attention to the debate that is currently going on in civil society in Turkey, amongst intellectuals of Turkish and Kurdish origin.
Let me point out what they have said: first, Kurdish identity in Turkey must finally be officially recognised by the Turkish state; second, the policy for assimilating Kurds has been a complete failure; third, the Turkish state has to make sure that it gets back the trust of the Kurds and every citizen of Turkey; fourth, there cannot be any peaceful solution that insists that the PKK is the official negotiation partner of the state, because that will not happen.
I finish by quoting a former mayor of Diyarbakir, who has just pointed out: ‘If we are going to have real peace here, the PKK has to adjust itself to the new world situation. The Turkish state is becoming more democratic. The PKK needs to do the same. It should give up the idea of armed struggle and open respectful dialogue with Kurds who think differently. It also needs to renovate its leadership. This organisation was formed with a Cold War mentality. It needs to evolve’.
– Mr President, on behalf of the Confederal Group of the European United Left/Nordic Green Left, and in particular of my colleague Mr Agnoletto, I would like to express my horror at the violent clashes in South-Eastern Turkey. For over a week, we have been seeing horrifying pictures, and getting horrifying reports, from a country with which the EU commenced accession negotiations in October 2005, to which, at that time, my group colleagues and I consented. Although, since commencing accession talks with the EU, the Turkish Government has initiated a reform process, it is not one that will be sufficient to resolve the country’s social and political problems and conflicts.
Where these are concerned, there is one thing that should be clear to Turkey and to all of us, and that is that Turkey’s democratic deficits were and are closely tied up with the Kurdish question. For as long as Turkey tries to resolve this problem by military means, suppressing the civilian population and suppressing the free expression of opinions and ideas, there will be no peace in the land and hence no basis for a democratic state. The chasm running through its society must not be allowed to become even deeper, to the point of becoming unbridgeable.
The Turkish Head of State, Mr Erdogan, has described the murders of women and children as necessary interventions to deal with the instruments of terrorism. To date, 15 people have lost their lives, including three children, the youngest of whom was aged only three. Of the 278 persons detained in Diyarbakir, 91 are under the age of 18. If the Turkish security forces continue to shoot at civilians in Diyarbakir, Batman, Mardin and in many other Kurdish cities, and if the death toll rises still higher, then this chasm will become wider and the prospect of a peaceful solution more distant.
It is now high time for the Commission and the Council to use all the means at their disposal to bring pressure on Turkey to end the violence. The possibility needs to be discussed of the accession negotiations being suspended if the Turkish Government and the Turkish army continue to disregard democratic principles and violate human rights. I call for an delegation to be sent to Turkey to get to the bottom of what is going on there. I appeal to all those involved in the conflict to cease forthwith from violence, and I call on the Turkish Government to accept the Kurds’ lawfully elected representatives as negotiating partners and to drop the latest charges against them.
It cannot – it must not – be tolerated any longer that 20 million Kurds should be denied their political and cultural rights and a say in how their society is shaped.
Mr President, Commissioner, the attitude of the Turkish authorities towards current events in Diyarbakir and the management of the crisis in south-eastern Turkey are unacceptable from the point of view of the European Parliament. A Turkey that does not respect the 12-million-strong Kurdish population living on its territory will not respect the cultures and religions of the countries of the European Community either.
The confidence of Turkey’s Prime Minister, Recep Erdogan, verges on arrogance. Let him not imagine that the European Union has any obligations towards Turkey. In fact, Commissioner, I believe that quite the opposite is the case. I am convinced that, on the basis of the decision to open negotiations with Turkey, the European Union now has the right to suspend these negotiations.
– Mr President, it is with regret that we observe the outbreaks of violence in south-east Turkey and with disgust that we see soldiers and innocent civilians being murdered in Turkey. Nonetheless, this must not lead us to conclude that this is the only problem in Turkey: there is a major problem in connection with the rights of Kurds, which is something we should not sweep under the carpet in today's debate.
Turkey has chosen its prospects. It has chosen European prospects and, thanks to these prospects, we have seen some progress over recent years on the question of the human rights of the Kurds, whose existence was barely recognised a few years ago.
However, Turkey must continue on this course. The recent uncontrolled interventions by the army must not deprive the Kurds of the rights which they must have if Turkey is to become a member of the European Union, by which I mean the rights enjoyed by the citizens of European states.
Prime Minister Erdogan announced recently that Turkey would not step away from its objective of democracy and development and that it would introduce greater freedoms, more democracy, social assistance, rights and justice. This announcement is all well and good, but it needs to be more than just an announcement; it needs to be put into practice.
Measures are needed on three levels: firstly rights are needed; secondly, economic and social policy is needed and, thirdly, the army, which has uncontrolled powers, needs to be restricted. If these measures are introduced, Turkey will have taken its European prospects seriously and if Turkey honours its commitments in both this area and in all the other areas stipulated by the European Union, this will be to the benefit both of the Kurds and of all the citizens of Turkey.
Turkey should not therefore hesitate: Mr Erdogan's words must go hand in hand with action from now on.
– Mr President, we are extremely concerned about the revival of violence and the acts of terrorism by the Turkish army and the PKK. I believe that the message to come out of our debate today must be a message of condemnation of the acts of terrorism against innocent civilians in Istanbul and other towns and of the military violence by the Turkish forces of repression against the Kurdish population.
The powers pushing for war and for the army to stay in power at all costs are responsible for the situation in south-east Turkey. The powers that be and the army in Turkey find in the action of the PKK a convenient pretext for continuing to intervene in political life and trying to define the terms of the resolution to the Kurdish problem. On the other hand, the PKK is taking advantage of the serious economic and social problems of under-development and poverty to feed with its actions the cycle of violence and bloodshed.
It is a fact, and it would be a political mistake for us to underestimate it, that Turkey's European prospects paved the way for reforms by the Erdogan government. However, reforms are still at an early stage, are incomplete and are driven by the historic fear of the Turkish people against the Kurdish people.
We must support consistently and decisively the cultural, linguistic and education rights of the Kurdish community; we must support political rights; we must call for the electoral law prohibiting the democratic representation of the Kurdish community in the political life of Turkey to be amended.
The Turkish political leadership and the Erdogan government are responsible for proceeding with courage and decisiveness to complete the reforms and for the smooth political, economic and social integration of the Kurdish people. A strategy of peaceful resolution depends on dialogue between the two sides. It presupposes the renunciation, by both sides, of the philosophy of military conflict and of the solution. The Kurdish problem will be resolved not on terms of suppression and violence, but on terms of democratic dialogue, development and the flourishing of the rights of the Kurdish people.
The European Union has its political responsibility for formulating an integrated strategy for the Kurdish problem in Turkey:
- it must remain a constant and consistent supporter of its European prospects, while at the same time controlling, without concessions and expediencies, the honouring of obligations by Turkey;
- it must confirm its support for the territorial integrity and unity of the Turkish state and condemn the objectives of secession in the dead-end strategy of the PKK;
- it must take initiatives to start democratic dialogue on a political solution to the Kurdish problem and on the safeguarding of the role and rights of the Kurdish community in the institutions and society of Turkey.
Finally, the European Union, in cooperation with Turkish and Kurdish agencies, must help to formulate and implement economic and social reconstruction programmes to combat poverty and under-development, support the institutions and civil society and support the democratic moderate political forces in the area of south-east Turkey.
Mr President, the situation in south-east Turkey is indeed extremely worrying but should not surprise anyone. Violence and gross abuse of human rights, largely by the Turkish State, have been practised on and off in that region for decades and they will continue to occur for many years to come unless the Turkish Government recognises that the Kurdish problem will not go away simply by giving the army generals a free hand to deal with it in the only way they know how: by brute force.
The Turkish Government must understand that the millions of Kurdish people living in the region must have their human rights fully respected. They must have the right to use their own language, Kurdish, and to uphold their traditions and culture. Furthermore, the Turkish Government must accept that the Kurdish people are entitled to a degree of autonomy. If such an eventuality were to be negotiated, it would not adversely affect the wellbeing of the Turkish people; through the establishment of long-lasting stability, it would bring peace and prosperity to the whole of Turkey. In addition, the Turkish Government must take the brave step of acceding to the recent request by Kurdistan Democratic Party leader Masood Barzani to accept the federal structure of Iraq and to declare a general amnesty for PKK militants.
Mr Erdogan’s Government has given signs of aspiring to achieve drastic democratic reforms in Turkey. We know that such reforms are greatly resisted by the deeply entrenched military establishment. The Turkish people must understand that those who resist change are in fact the real enemies of Turkey. Mr Erdogan is fighting a difficult battle, full of danger, with the army generals. We must encourage and support him because, if the generals win, Turkey’s progress towards democratisation will be halted, as will its progress towards EU accession, and the country will sink once again into the backwardness of military totalitarian control.
Mr President, I declare an interest in this debate as patron of the Peace in Kurdistan campaign and a board member of the EU-Turkey Civic Commission. I endorse utterly my group colleague Mr Özdemir’s remarks about dialogue and how this process is not black and white. All sides have their shortcomings and we in this House must continue to encourage where necessary, and criticise where necessary. We must also, I stress, keep an eye to our own integrity and ensure that legitimate concerns about the painfully slow progress of the peace process within Kurdistan and Turkey as a whole does not become a cipher for those within this House and within the EU who are more anti-Turkish EU membership than they are pro-democracy.
The Copenhagen criteria constitute the roadmap. The Copenhagen criteria on recognition of cultural, historic and political rights are clear, they are already laid down. We in this House must keep our own hands clean. The EU as a champion of dialogue and democracy must ensure that we always remember our own principles and our own role as honest, impartial broker, able to help and criticise where necessary.
Mr President, Commissioner, ladies and gentlemen, ever since the European Union opened accession negotiations with Turkey, we have received reports of violence and serious human rights violations on a weekly basis, and that is a fact. You yourself gave us a list, but I would like to bring to your attention the brutal murder of the elderly parents of the Kurdish Institute’s chairman in Brussels, although the other victims should not, of course, be forgotten.
Commissioner Rehn’s first response was to affirm his faith in the Turkish Government, an attitude that I find somewhat strange given that there is increasing evidence of those selfsame authorities playing an active role in this. I do not know whether you have seen the report of the IHD human rights organisation about the killing of Mr and Mrs Ferho, or the judicial inquiry into the bomb attack in Şemdinli. They both point in the direction of the Turkish army. When a few weeks ago, a public prosecutor wanted to investigate the direct involvement of the army’s second-in-command – who is also expected to become Chief of Staff – the army immediately vetoed the idea. These, then, are the authorities in whom the European Commission has blind faith.
I have to say, Commissioner, that these incidents do make it painfully clear that Turkey is in no way striving towards a peaceful solution to the conflict with the Kurds. Turkey simply refuses to recognise that the Turkish Kurds possess cultural and democratic rights of self-determination. A country that denies 15 million citizens all political and cultural rights is not what I would call a democracy. Nor, as I see it, can a country whose authorities are actively involved in serious violations of human and international law be described as a constitutional state. Ignoring this reality and failing to send out a powerful message from Europe makes us an accessory.
I really would like to know what the Commission intends to do in this respect. Will Commissioner Rehn at long last deliver on his promise and include the protection of the minorities in the association agreement or will he not? One crucial step, I think, could be for the European Union to do what Turkey does not do, or refuses to do, and enter into a direct and structural dialogue with representatives of the Kurdish community in Turkey on this matter. I would like to hear your opinion on this.
Mr President, in my view the greatest service that could be given to the people of south-eastern Turkey is for Kurdish extremist groups to cease their campaign of violence and terrorism. It is a characteristic of terrorist campaigns that their victims are, for the most part, ordinary civilians who want nothing more than to have a fair chance of bringing up their children in an atmosphere of peace, stability, freedom and increasing prosperity. None of that can be delivered while terrorists and insurgents pursue their own selfish ends, oppress, intimidate and mobilise Kurdish communities at home and abroad, and seek to inflame international opinion against the Turkish authorities. I do not imagine that there is very much freedom of opinion in those areas dominated by the PKK.
From time to time the PKK, an organisation with its roots in the Cold War, has declared a ceasefire. The most recent of those was last August, for less than a month. Since then it has continued its campaign of violence and murder. Since last weekend, as the Commissioner and other speakers have mentioned, over a dozen people have died as a result of terrorist violence. Over the years the victims of terrorism have numbered tens of thousands.
Turkey’s EU accession negotiations are now under way. That is itself a factor in the PKK campaign. The PKK is not interested in a stable, thriving and democratic Turkey oriented to the West. It would prefer its own little Marxist state, living in the past.
Of course we want to see reforms in Turkey as part of a modernising agenda; of course we want to see great economic improvements in south-eastern Turkey. I feel enormous sympathy for people that live in poverty and fear. We want reasonable Kurdish concerns to be resolved in a just and fair way through negotiation. None of that can be achieved with a background of violence or the continuing threat of violence.
The Kurdish extremists must end their terrorism. The Turkish authorities can then respond in a spirit of goodwill.
. Mr President, I wish to thank Members for this very interesting discussion. I have listened with great interest to your remarks and these were duly noted.
I think we can all conclude that the situation in south-east Turkey is serious and, therefore, we all look forward to that situation being addressed vigorously through a comprehensive strategy, encompassing not just security concerns – which are legitimate – but also the socio-economic development of the region and the development of cultural rights.
I should like to refer to Prime Minister Erdogan’s speech of August 2005 – which I mentioned earlier – in which he emphasised the need to resolve through democratic means what he described as ‘the Kurdish issue’. The Commission will encourage the Turkish Government and its Prime Minister to take steps based on the commitment they made in that speech in Diyarbakir.
The stability of the region is key to properly addressing those issues and the continuation of terrorist attacks represents a serious threat in this respect. At the same time, it is very important that the security forces and the authorities show restraint and do not use excessive force when they deal with civilians.
I should like to comment on a few issues raised by Members. With regard to the Semdinli incidents, I should like to say that investigations are going on both in the judiciary but also in the parliament and we are awaiting the outcome of those investigations and we will continue to follow the situation.
I have noted the issue of progress and we are continually encouraging the Turkish Government to continue with the reforms and to extend more rights to the Kurdish people. I refer to the recent development – at least it is a positive step – of allowing broadcasts in the Kurdish language at certain times on the television and radio. We expect more to be done in this respect.
I can assure Members that we will continue to monitor the situation in the south east. All these issues will be raised with the Turkish authorities as part of our regular monitoring of the political criteria.
The debate is closed.
The next item is the debate on the six motions for resolutions on Darfur(1).
. – Mr President, we have had repeated occasion to discuss the situation in Darfur, albeit not for some time, even though things there have taken a lamentable and tragic turn for the worse. Even in the few months that have passed since this year began, according to Mr Egeland, the UN Vice-Secretary-General with responsibility for Darfur, over 200 000 people have been driven from their homes and over 96 villages have been burned to the ground – and all this over a year since international action was taken with the intention of putting a stop to this sort of thing. This goes to show how incredibly feeble the international community is where Darfur is concerned, and the fact that the UN’s Vice-Secretary-General was prevented from travelling into the crisis zone in the first place shows that the Khartoum regime is quite blatantly defying and cold-shouldering the international community and thereby making of it a laughing stock.
That is why it is past high time that we put a stop to our recurrent feeble protests; what is needed instead is for the United Nations, NATO, the USA, the European Union and the African Union to get together around one table in order, at last, to implement a concerted Darfur policy that amounts to more than paper resolutions. What is called for, then, is a far more massive intervention there than has been seen hitherto.
It is, of course, the African Union, above all others, that needs to do something, but we ourselves cannot stand idly by while, quite openly, genocide is being committed – and that is how the United States has openly described it, even though they have not drawn the necessary conclusions from that. What we are dealing with here is, quite simply, genocide. We are currently mounting sad commemorative events to remember the beginning of the genocide in Rwanda and Burundi – and we averted our eyes from those, too. Today, everyone says that we should have intervened then. We find ourselves in a similar situation today. We look away, we do not act, we do not use the means available to us – weak enough though they are – and instead content ourselves with verbal protests.
That makes Darfur not only a disgrace to the Sudanese regime, but also to the international and European institutions. That is why I am very glad that we in this House are again returning to this issue. To put it simply, it must be abundantly clear to us that normal or more or less normal relation with Sudan will be possible only if it for once does as it has promised and allows the international institutions to do their work there.
. Mr President, when a mission from the Committee on Development visited Darfur in September 2004, we were shocked to see at first hand people sheltering under twigs because their village had been bombed. We pushed hard at that time for a strengthening of the African Union monitoring mission, and in October 2004 it was indeed extended to include the protection of civilians who were under imminent threat.
The tragedy is that 18 months on, bombings, attacks and rapes are still taking place, despite the best efforts of the African Union both in the Abuja peace talks and on the ground in Darfur. There are simply not enough African Union troops to be able to control the high level of violence that is taking place, particularly near the Chad border and in the corridor between Tawila and Graida. That is why the UN must get involved in Darfur as a matter of urgency. The UN needs to back the African Union during the remainder of its mandate and be prepared to take over in October 2006.
The Government of Sudan says that this is colonialism. It is not. It is a sad recognition that earlier initiatives to rein in the violence have largely failed. Even the humanitarian effort in Darfur is now under threat, because access to the humanitarian agencies is being obstructed. With over 3.5 million people dependent on food aid and medical aid, we cannot just stand by. The violence has to stop.
Mr President, ever since I was first elected, we have debated the situation in Sudan. What is it that is happening there? Imagine a single friend being killed and the degree of tragedy and misery entailed in that death. Imagine, then, 180 000 friends having now died in the conflict. Imagine a single friend having his house burned down and being forced to leave his home. How does that feel? Imagine now those tears being multiplied by two million in Darfur today. Imagine the rape of a single relative, and imagine the same thing happening to tens of thousands of others. That is the extent of the humanitarian disaster to have hit Sudan.
So what is the government doing? In resolution after resolution we have demanded that it disarm the Janjaweed guerrillas, yet nothing happens. In resolution after resolution we have demanded that it cooperate with the international community in order to help its own population, but very little indeed happens. Matters are not helped by the fact that the UN envoy, Jan Egeland, is refused permission to travel to Darfur whenever he considers it appropriate. The Commission is now already giving EUR 160 million and my own country SEK 330 million by way of aid. If this money is to be of any use, the regime needs to cooperate rather than seek to thwart our efforts. I think that we should impose an arms embargo, irrespective of what Russia and China say, and that all the countries that give their support to an arms embargo should help one another and help prevent the arms embargo from being breached.
What is more, to imprison women who resist rape is absurd, and the four young women in question should, of course, be released immediately.
. Mr President, Commissioner, in Darfur, millions of people are on the run. The refugee camps are packed as a result of the extensive and chaotic flight of people in need, attacked by rebels and by the Janjaweed, often with stories of pillage and rape to tell. This is a hopeless situation; the African Union is too weak and the Sudanese Government appears to be backing the Janjaweed and to be unwilling to give international rule of law, represented by the African Union and the United Nations, a chance. It seems to be backed in this by China and Russia.
Yesterday, it became known that Mr Pronk, the UN’s special envoy in Darfur, is resigning from his post. If even Mr Pronk, who I know as an incorrigible go-getter and optimist, no longer sees a chance for the peace process, then it is really time for us to sound the alarm. In Darfur, an unprecedented brutal conflict is raging, one that gives the European Union the opportunity to show what its role outside of Europe can be. This week, the one-hundred-day Rwandan genocide is being depicted here in a photo exhibition. This event epitomises the failings of the entire international community.
We are now once again being put to the test. While China and Russia veto every action, the African Union is still trying to get the Sudanese Government on board, but it is too little, too late and too long-drawn-out. It is now up to the European troika, by means of money and backing of the African Union’s peace force, to establish an actual presence in order to provide logistical support, access to food aid and protection for the people. This chaotic massacre, characterised by an unprecedentedly cruel conflict of interests, must finally stop. Today’s appeal by our House in an excellent common resolution gives clear direction and impetus to Mr Solana, the Council, the Commission, and to our governments too. The credibility of Europe’s role in the world is at stake.
. – It is a strange fact that until oil was found in southern Sudan, Darfur was not talked about very much. Crop farmers tended to their fields, livestock farmers herded their animals. It is obvious that the Darfur region has a special attraction for some people. Secession attempts by potentially wealthy regions in Africa are nothing new. Let us not forget Biafra, Katanga and other problematic parts of a continent that is rich in natural resources. Where there is no such wealth, there are no such massive problems. After all, we will certainly find not only Russian and Chinese weapons in the region but also in the foreign military bases in Chad we will find weapons from other countries.
The interesting aspect is that we are concerned that the UN General Secretary has not been allowed into Darfur. When there were similar events in Eritrea, Parliament approved humanitarian aid for the government. Why should our resolution, under paragraph 7, not call on the EU, the USA and others to help bring the situation in Eritrea to an end as well? Although the Sudanese regime is certainly not a paragon of democracy, it would be wrong to resort to force to resolve the conflict. I agree with the resolution, albeit with these reservations.
. Mr President, my colleagues have already referred to the fact that we have discussed this issue time and time again. When it comes to human rights and the value of human dignity, we are dealing with variable geometry: when it is close to us, human life seems to matter, but when it is far away, we do not get our act together.
I have often driven in that part of the world. I know that barren land; I know how those people live – or rather, survive – in those conditions, even when there is no conflict. They are exposed to famine, shortages of food and a lack of drinking water. You cannot imagine how hard their lives are. Now, in their hundreds of thousands, they are being tortured, killed and the rest have fled their homes, and yet we will make another resolution here. That proves how powerless the international community is in dealing with human suffering. That is what it amounts to.
How many more conflicts do we need? Even in the Balkans we did not get our act together until far too late. And now Darfur is far too far away. China and Russia are very cynically blocking our efforts in the United Nations. Sudan’s rotten regime – I am sorry that I have to use non-diplomatic language – is blocking UN efforts, and we are powerless.
When we have international conflicts or problems, we need international governance. Otherwise, future generations will say to us: ‘You had the problem in your hand. You saw the dark clouds on the horizon and you did nothing’.
. – I visited Darfur in September 2004 as part of a delegation from Parliament, and saw the extent of the tragedy, as Mrs Hall said earlier. Afterwards, here in Parliament and in the EU, we supported the role that the African Union has sought to play in resolving the conflict. This has been dragging on for three years now, has caused over 200 000 deaths and has made 2 million displaced persons or refugees.
The United Nations Mission in Sudan (UNMIS) has gone as far as it can and the talks in Abuja are not making progress. The conflict has worsened and is spreading to neighbouring Chad. Jan Egeland was prevented from visiting Darfur – yet another snub by the Sudanese regime against the UN, not to mention the terrible war crimes and crimes against humanity perpetrated by its forces, including the Janjaweed militia. The provocative threats by Khartoum to turn Darfur into a cemetery for UN troops should not intimidate.
The international community must not abdicate its responsibility to protect. Consequently, it must send, without delay, under Chapter VII of the United Nations Charter, a tough, well-equipped stabilising force, in so doing preparing the groundwork for a suitable-sized UN peace-keeping operation, both with a significant European contribution.
All Members of the United Nations Security Council must assume their responsibilities, including countries such as China that have protected the corrupt, criminal dictatorial regime in Khartoum. Furthermore, there will only be a lasting solution to the conflict if there is an end to impunity for the perpetrators of the crimes of Darfur. Accordingly, it is crucial to support the investigations of the International Criminal Court and to step up sanctions against Khartoum, strictly implementing the arms embargo and declaring an embargo on oil exports.
. Mr President, my contacts in touch with those on the ground in southern Sudan inform me that there is a situation developing right now that deserves our urgent attention. While the government in Khartoum claims to keep peace agreements, which we know it does not, it funds the LRA – the Lord’s Resistance Army – from northern Uganda to continue the genocide for them.
The LRA lay siege to southern Sudanese villages: killing the adults, taking the children. Young girls are abducted to become sex and labour slaves and they are also sold, traded and given as gifts to the LRA arms dealers. Young boys are terrorised into virtual slavery as guards and soldiers. The LRA is only a small force, but it is increasingly expanding because abducted young boys are being used as combatants.
It is planting season now in southern Sudan. Civilians should be planting but they cannot, because of the LRA threat, which is again backed by their own government. If nothing is planted, famine will result. The situation is critical, they need our protection now. We have to ask ourselves: if Russia and China can support the government, why cannot we support the suffering Sudanese people?
Mr President, we are once again discussing Darfur here in the European Parliament. It seems to be a sort of ‘never-ending story’.
It is with sadness that we must admit that the Sudanese Government bears full responsibility for the fact that there is still fighting in this region. The government in Khartoum respects neither the international agreements nor the authority of the United Nations, regarding the most recent UN peace mission as a return to colonialism. It is worth noting, however, that the Sudanese Government only dares to behave in this way because it has not been isolated by the international community. As the honourable speakers before me stated, countries such as Russia guarantee arms supplies to this country.
Let us call a spade a spade. What we are dealing with in Darfur is genocide, which should be unequivocally condemned by the UN. It is highly inappropriate that some countries, such as Russia, are blocking the work of the UN Security Council in relation to this matter. The European Parliament should exert pressure on international opinion so that Darfur may cease to be a symbol of violence and abuse.
– Mr President, the war in Darfur, in the western part of the Sudan, has lasted since 2003, a devastating civil war that has resulted in the appalling toll of 200 000 dead and 3 million refugees, which observers describe as ‘Rwanda in slow motion’.
The European Union and the United States have expressed their support for the transfer of the mission from the African Union – whose 7 000 troops are quite unequal to the task – to troops provided by the UN. The UN’s special emissary to Sudan, Jan Pronk, sums the situation up in bitter words, saying that the UN's efforts at peace in Darfur have ended in failure, and that too little has been done too late. Some countries are treating the Sudan with kid gloves. Even though the countries themselves differ, the reason is almost always the same: raw materials and crude oil.
Our resolution emphatically calls on the UN Security Council to meet to discuss the violence in Darfur and to do justice to its responsibility for the protection of civilians.
Mr President, I think we should all be a little bit ashamed of ourselves because we are living in what we are calling a diplomatic society and civilisation, which is supposed to be one of the most advanced civilisations in the history of the world. Yet we look on helplessly as victims – women, children, innocents – are being slaughtered. We talk about it, we debate it, and we try and delude ourselves that the United Nations is doing something.
The United Nations cannot do anything. We are realising that the United Nations, when faced with a regime that is prepared to do anything, whether involving nuclear arms in one country, or genocide or partial genocide of innocent people in another, cannot even visit the site where atrocities are taking place. On the other hand, we are witnessing independent action being taken by the military of a country, as happened in Iraq. And we are now calling for the Americans and the Europeans to save the innocent people in Darfur – and we are condemning the Americans at the same time for what has happened in Iraq, which was not the best of regimes.
I shall conclude by saying the situation is so grave that in my country, Malta, one third of the refugees – and we had a debate and vote on it during this part-session – come from Darfur. That gives you one example of how desperate the situation is.
. Mr President, the Commission is extremely concerned by the situation in Darfur, which is the last open conflict on the African continent. Periodic fighting continues to erupt between the belligerents and the civilian population. In particular women and children are the first to suffer from this continued violence and the persistent lack of security.
Although the worst possible scenario has been contained by the prompt intervention of the African Union, the precarious status quo cannot continue much longer. Almost three million people are depending on lifeline humanitarian aid, but access and security conditions for the humanitarian organisations are limited and hampered by continued violence, including direct attacks against relief operations.
The conflict is now spreading rapidly into neighbouring Chad and could jeopardise the fragile Sudanese conciliation process, initiated with the signature of the comprehensive peace agreement between Khartoum and the SPLM on 9 January 2005. There is international consensus that the only way ahead is a political settlement in Darfur. The Commission, Member States and the international community are very supportive of the African Union’s objective to reach a rapid peace agreement in the talks in Abuja. This could also facilitate a smooth transition of the current military responsibilities of the African Union in Darfur to the United Nations. An indispensable move, envisaged by the African Union itself, but still being opposed by Sudan.
The Commission believes that it is now high time for the parties, under the auspices of the African Union and with the support of the international community, to identify a roadmap to peace in Darfur and for the AU-UN transition with specific benchmarks and clearly assigned responsibilities. These would allow the international community to use all means of diplomatic pressure, including sanctions, to force the progress of the whole process.
Nevertheless, to be sustainable a political conciliation in Darfur has also to be based on the provisions of justice and international support for the construction of the region. In this context, it is important that Khartoum and the rebels contribute and assist the work of the International Criminal Court on Darfur and that the donor community is ready to provide an immediate peace dividend once a positive outcome emerges from Abuja.
The debate is closed. The vote will take place at the end of the debates.
The next item is the debate on six motions for resolutions on Iraq: Assyrian community, situation in prisons in Iraq(1).
. Mr President, the motion in front of you focuses on two key issues of human rights, where two particularly vulnerable groups are gravely at risk in modern-day Iraq. The first issue is that of religious minorities, the second is that of prisoners.
Turning to the religious minorities, there have been extensive assaults recently on Christians and the concomitant lack of aid for the refugees who have fled – who happen to be Christians and Assyrians – into nearby Syria and Jordan.
Let me say immediately that religious persecution is non-Islamic. The Prophet Mohammed, peace be upon him, declared that Christians would be the best friends of his followers, the Muslims. In the Holy Koran there are clear statements of respect for other faiths. Those who are carrying out these assaults are anarchists: they misuse the name of Islam for their anarchical aim to restore dictatorship with themselves in power.
What can we do? We can urge, as we do in our strong and powerful resolution, the current government at all levels of Iraq to protect religious minorities and – in this resolution – most particularly the Assyrian Christians. We in the European Union could provide support and call upon the international community to provide support for the refugees now numbering hundreds of thousands, I understand, in neighbouring countries such as Syria and Jordan. I urge you to support this resolution.
On the second issue – that of prisoners’ rights – let us remind everyone that the rule of law demands respect for the law on the rights of prisoners. That is something that all of the international community knows, as does the new Iraqi Government. Let us demand, therefore, that the rights of political and other prisoners are fully respected and let the European Union support the establishment of the rule of law from top to bottom, a justice system to support the Iraqi-elected Government.
. Mr President, since the invasion of Iraq in March 2003, thousands of people have been arrested by foreign troops, mostly from the United States and the United Kingdom.
In many of these cases, no specific charges have even been brought and these people have been denied the legal and judicial guarantees appropriate under the rule of law.
According to various sources, around 15 000 people are still in US detention centres in Iraq and an unknown number of people are not contactable and their whereabouts unknown, even to the Red Cross, which is a clear and flagrant violation of international law. They are what we sometimes call ‘phantom prisoners’. Furthermore, thousands of these people have been in this situation for more than a year.
Reports and evidence of torture, humiliation and abuse are not just increasing, but they are becoming increasingly frequent and alarming.
We must add to this the persecution of certain groups suffering as a result of their religious affiliations, as has been said, as I believe this Resolution stresses quite correctly.
Nevertheless, in addition to the Assyrians, who are especially mentioned in the Resolution, I believe that we should take account of other non-Muslim minority groups such as the Yazidi or the Turkmen, for example.
In any event, I would like to make two proposals which I believe to be fundamental, even though they are not taken up in the compromise Resolution itself.
Firstly, I would like to call upon the multinational forces and the Iraqi authorities to publish the names of the people being held, to guarantee them the necessary legal representation and to allow them family visits, as we also recently demanded in the case of Guantánamo.
Secondly, I believe that this House should call loud and clear for all of those people who have been accused of crimes under international law, such as torture and illegal detention, to be tried.
Ladies and gentlemen, this is closely related to the issues we are dealing with in the temporary committee on the alleged use of European countries by the CIA for the transportation and illegal detention of prisoners.
Mr President, speaking on behalf of the PSE Group I should like to say that we are all aware of the awful situation in Iraq’s prisons. We all know about what happened in Abu Ghraib and elsewhere. We very much support the resolution demanding the establishment of detention conditions that conform with international standards. We will be voting in favour of the amendment that asks for the names to be revealed of those people who are held in prison and that they be allowed family visits. We also urge the Iraqi Parliament to ratify the Convention against Torture.
I mainly want to speak on the issue of the Assyrians. As someone who supports and is supported by the ‘Save the Assyrian Campaign’, whose Honorary President is Lord Carey, the former Archbishop of Canterbury, I am well aware of the forgotten people of Iraq. We hear talk about the Sunni, the Shia and the Kurds, but who has been talking about the 800 000 Assyrians that live in Iraq? They make up 8% of the population, which would be considerably larger if it had not been for the fact that, because of persecution, many have fled to Jordan and Syria, where they live in terrible conditions.
We urge the Iraqi authorities to condemn all acts of violence against the Assyrians, the Chaldeans, the Syriacs and other Christian minorities in Iraq. We urge the Iraqi authorities and the multinational force to find the perpetrators of the crimes against them, to facilitate the return and resettlement of the Assyrians in secure environments where their customs and way of life are respected, and urge the Constitutional Committee of the Iraqi Council of Representatives to preserve the cultural and religious rights of all Iraqi communities in its proposals for constitutional amendments.
. – Mr President, according to the latest information, at least 14 000 prisoners are being held in Iraq without any definite charge being laid against them. Amnesty International does not mince its words when it says that the occupying powers – the USA and the United Kingdom – are, by keeping them prisoner, directly violating international law and that they have failed to learn any lessons from Abu Ghraib.
There is no doubt about it; these prisons in Iraq are part of the policy of occupation. It is the occupation of Iraq that is the real political problem, and we should not beat about the bush in saying so.
A whole array of EU Member States are, alas, directly involved in this occupation – the United Kingdom and Poland among them. The EU itself has a hand in what is going on in Iraq in the shape – among other things – of the Eurojust-Lex programme, which, I believe, needs to be reviewed, since, if the present legal system is to be judged by the vast number of people in jail, the programme can hardly be effective in any real sense.
We must, then, demand in clear terms that the occupation of Iraq and the human rights violations in its prisons be brought to an end, and it is the European Parliament that must make that demand, and in very, very clear language.
. – Mr President, I have to say at the very start that I think it a scandal that Mr Pflüger had nothing whatever to say about the plight of Christians in Iraq, although that is perhaps understandable if one is aware that his party still lives off the money of another state in which Christians were subject to great persecution, that state being the GDR.
I have to tell him, though, that there are many points on which I agree with him. I was – and still am – a forthright critic of the intervention in Iraq, and I do believe that we have to very objectively assess what has resulted from it. The main justification for this intervention adduced by those who sought to justify it was the need to improve the state of human rights under Saddam Hussein’s brutal regime. There have indeed been some improvements, but we must, unfortunately, note that a number of things have also got worse.
First among these – and a major one – is the fact that the intervention caused the very complex ethnic balance in what was an artificial state created by the colonial powers after the First World War to be upset, and that nobody has any idea how to create a proper state in Iraq.
The hardest hit by all this are the less numerous peoples and particularly the small minorities such as the Assyrians and other small ethnic groupings. I am very struck by the way in which so many in this House find it so difficult to stand up for the rights of Christians and to speak up in their defence. Here is a minority that is being persecuted for its Christian faith. Who shall plead their cause if not this Europe of ours, the inhabitants of which are 85% Christian?
We in this House must stand in solidarity with all those who are persecuted, with everyone whose human rights are violated, but there should be some sort of natural bond between the mainly Christian Europe and the ancient Christian minorities in this region, who have a very troubled history to look back on and who suffer in a particular way from the unstable conditions that prevail today. They are persecuted for being Christian, and their persecutors are extremist elements that – as Lady Nicholson put it so very well – misuse Islam for political reasons in order to subjugate and enslave the minorities they do not like. It is a politicised Islam that persecutes these minorities.
We have every right to be critical of the state of affairs in the prisons. What must be plain to us is that, while we have overthrown a dictatorship, and are engaged in building up democracy and the rule of law – an objective I endorse and that needs masses of support from the EU – we must then be willing to be judged by appropriate standards. The conditions under which prisoners are kept and the justice system are the first steps on the road to a functioning state under the rule of law, and this is particularly true of those prisons that are run by others rather than by the Iraqis themselves.
All things considered, one has to say that human rights are indivisible, and turning a blind eye is not an effective way for anybody to stand up for human rights.
. Mr President, my party and I have always supported and still support the intervention in Iraq by Western democracies in defence of basic values and fundamental human rights. From the standpoint of a supporter of the intervention in Iraq by the United States and other democratic powers, I have to say that it is with great concern and sadness that I receive news of indications of human rights infringements perpetrated by a government which was supposed to be democratic and which should have brought democracy to Iraq.
In fact, we find ourselves in an unfortunate situation if, after toppling Saddam Hussein’s dictatorship, we continue to witness human rights abuses in Iraq. That is precisely why, although I do not agree with many of the speakers before me and disagree with the use of the term ‘invasion’ to describe what happened in Iraq, in this case I have to admit that we should act together in this House and clearly demand that both the Western democracies and the new democratic government in Iraq should respect human rights. For it is only respect for human rights that will legitimise the actions that my country, irrespective of the government in power at the time, also supported.
I would also like to state very clearly that it is laudable that the House has found the strength to speak up in defence of a Christian minority. We must also acknowledge that Christians are persecuted not only in Iraq but throughout the world and we, as Europeans, should come to the defence of the community which the honourable speaker before me mentioned.
In Europe today, and in the European Union in particular, the rights of minorities are guaranteed. The rights of religious minorities, Muslims and all other minorities one could possibly imagine and which exist on our continent are also guaranteed. It is the norm and forms part of the achievement that the European Union represents. It also represents the current state of European civilisation.
This is precisely why we have the right to call for human rights for Christians. Events taking place in Iraq affect, and this is particularly important, an ancient people from that region. It is a people whose Christianity and ethnic roots, which are inextricably tied to Iraqi soil, are deeply embedded in history. It is not an immigrant people; they are not invaders. They are the autochthonous inhabitants of those lands.
As is often the case in this House, this resolution represents a compromise enjoying cross-party support. I hope that, in this resolution, we will be just as unequivocal in calling for the new Iraqi democratic government to respect human rights as in calling for the religious freedom of all inhabitants of Iraq to be guaranteed.
. Mr President, over the last few months in Iraq, we have seen an increase in violence against religious minorities. On the 29 January, for example, four churches and the Vatican embassy building in Baghdad, and two churches in Kirkuk, became the targets of attacks. Three people, including a 14-year-old boy, were killed and many more were wounded. This violence is directed against the Assyrian community in particular as well as against other Christian minorities. The Assyrian community is descended from an ancient people who inhabited these lands and it is threatened with forced displacement. As a result, world culture faces the disappearance of Assyrian culture in Iraq.
The most important issue related to the rebuilding of Iraq remains guaranteeing the rule of law. The political situation bears many of the hallmarks of a civil war and it must not be allowed to deteriorate into a dirty war, where the forces of law and order constantly use torture, hostages are taken and lawlessness characterises the fight against rebel forces. Iraq needs more judges, a professional police force and a penal system which meets international standards.
The Iraqi Human Rights Ministry and the EU Integrated Rule of Law Mission for Iraq Eurojust Lex should play a particularly important role in controlling this problem. The European Union must now decide to extend the mandate of this mission with respect to the training of Iraqi forces of law and order and forensic medicine.
. Mr President, ‘nearly three years after United States and allied forces invaded Iraq and toppled the government of Saddam Hussein, the human rights situation in the country remains dire’. That is the introductory sentence to the most recent report by Amnesty International on detention and torture in Iraq. Well-documented reports like that and many others make very grim reading indeed, recounting instances of arbitrary detention, widespread torture including brutal beatings, the breaking of bones, electric shocks, pulling nails out, hanging chained people from the ceiling, causing burns, rape and sexual humiliation, attacks by dogs, extrajudicial killings and many more.
Colleagues, these despicable crimes are not happening in evil Hussein’s prisons, but in US- and British-controlled and run prisons. We rightly blamed Hussein for what was happening more than three years ago. Must we not now blame Bush and Blair and hold responsible for the gross disrespect of human life and dignity occurring in prisons in Iraq today? After all, we in the West must ensure that we set the highest standards and are not found guilty of the ill-treatment of fellow human beings whose lives are in our hands.
. Mr President, for a long time, Iraq was subjected to a terrible regime, terrible for its opponents, prisoners, minorities, and even terrible for the large majority. We are now learning from first-hand experience the answer to the question as to whether external intervention really can improve such a situation. It may well have done so for a handful of groups, such as the Kurds in the north, who had brought about a factual split from Iraq a long time ago, and also the political opponents who had fled the country.
To most people, Iraq is not a state in which they share but rather a battlefield between external interests and the very divergent group interests of, and the opinions held by, Shiites, Sunnis, Kurds and the Christian minorities who predated the Islamic era, and who, unlike the other groups, do not have their own territory as a possible federal state in a federation.
Although we completely share Mr Posselt’s concerns about this group, nobody is able to offer a real solution under the current circumstances. The foreign occupiers have let the prison system deteriorate further, have allowed the re-introduction of the death penalty and cannot offer a future to a large majority of the people. Whilst the proposed resolution is right to identify a number of flaws, it is still far too optimistic and does not really contribute to a solution of the problems. It is important to draw the lesson that military interventions do not solve anything.
. Mr President, today’s debate concerns the Assyrian community in Iraq and the problem of torture in Iraqi prisons. Whereas individual soldiers belonging to the international forces occupying Iraq are convicted of infringing the human rights of prisoners, the increased violence against Christians comes from Islamic extremists. They use blackmail and extortion, attack churches and carry out other acts of abuse which threaten the existence of the oldest Assyrian community in these lands, a community which speaks Chaldo-Aramaic.
Massacres of the Assyrian people are nothing new, as 33 of them have been recorded since the third century, but they have become increasingly frequent in recent times. However, aggression and violence are not a way of solving the complex problems in this region. Violence breeds violence, just as aggression breeds aggression. The situation thus requires national dialogue, acceptance of religious differences and, as the resolution states, it requires the perpetrators of the violence to be identified and brought to justice. It needs to be made easier for refugees to return home, and real aid also needs to be delivered to Iraqis to rebuild their country.
Violence is not a good or long-term solution to problems anywhere in the world. This is why we appeal for respect for human rights and dignity.
() Mr President, the International Covenant on Civil and Political Rights states that no one may be unlawfully detained and that imprisonment must be in keeping with the letter of the law. That is what the legislation states, but what is the reality?
It is common knowledge that conditions in prisons in Iraq fall below all humanitarian and sanitary standards. Torture and other cruel, inhuman or degrading treatment is used. The American authorities boast that they investigate all reports of inappropriate treatment of prisoners. The Pentagon states that, over the last few years, disciplinary action has been taken against 200 soldiers accused of inappropriate treatment of prisoners. If we do want to plant the seeds of democracy in this country, we shall certainly not be able to do so while our representatives there become perpetrators instead of bringing aid.
– The humanitarian disaster in Iraq is the result of the aggression perpetrated by the United States and the ‘coalition of the willing'. In case some of you are not aware to which countries this refers, the next in line are the United Kingdom and Poland, followed by a number of other countries. Among other things, representatives from these countries have been training Iraqi policemen, and I am sure that they will have made use of this opportunity to urge the policemen to uphold international standards on treating prisoners. I am also sure that the prisoners will have been informed under paragraph 9(b) of this resolution how to raise an objection in court effectively. I believe that the other procedures to which the motion for a resolution correctly refers will also have been discussed with them. Unfortunately, I have not yet seen policemen in Iraq protesting against the situation of prisoners or the mistreatment of minorities. We must therefore take a firm line on these issues and adopt this motion for a resolution, in its amended form. It would therefore, in turn, be opportune for the criteria contained in the resolution to serve as the basis for the guidelines for future negotiations on aid for today’s occupying force and the puppet regime. I support the resolution.
. Mr President, we are increasingly concerned about ethnic and religious violence and its possible escalation in Iraq. Lack of respect for human rights and the rule of law in Iraq is a matter of grave concern for the international community. All ethnic and religious communities of Iraq, including the Assyrians, have the right to protection and to practise their ethnic, religious, political, administrative and cultural rights.
The European Union supports the development of a secure, stable and democratic Iraq, with a parliament and a government, elected on the basis of a constitution that guarantees respect for the human rights and fundamental freedoms of the Iraqi population as a whole. This is one of the key objectives for the European Union as laid down in the medium-term strategy of June 2004. This objective is just as valid today as it was then.
The Commission emphasises the importance of effective protection and promotion of human rights and fundamental freedoms, and encourages the Iraqi Government to take appropriate action. This should also include the abolition of the death penalty which, to the strong disappointment of the European Union, was re-introduced by the Iraqi authorities in 2004.
We join the international community in expressing our deepest concern at the cases of alleged torture and ill-treatment of Iraqi prisoners. We condemn any incidents of abuse of prisoners in Iraq, whether by Iraqi forces or by multinational forces, as contrary to international humanitarian law, and call for those responsible to be brought to justice. We have noted that the UK, the US and Iraqi authorities have launched investigations into reports of such abuse and some of those responsible for torture and ill-treatment have already been sentenced. We underline the obligations set out in the Geneva Conventions, that recourse to torture or inhuman treatment is a grave breach of those Conventions.
It is vital for Iraq and the international community to work together to reassert full respect for international law, including human rights and humanitarian standards.
The European Union is committed to actively supporting the stabilisation of Iraq. The Commission and the European Union Member States are working together to strengthen the rule of law through an ESDP – European Security and Defence Policy – operation called EUJUST LEX. It is an Integrated Rule of Law Mission providing training in EU Member States in the fields of management and criminal investigation for 770 senior officials and executive staff of the Iraqi judiciary, police and prisons. An essential element of that operation is training on human rights.
In addition, we support the promotion of human rights, an important component of which deals with torture prevention and victim rehabilitation, and we support electoral processes and the constitutional process, working with the United Nations.
The debate is closed.
The vote will take place at the end of the debates.
The next item is the debate on six motions for resolutions on the case of Ayman Nour in Egypt.
. Mr President, this powerful resolution calls Parliament’s attention to the fate of a beleaguered parliamentarian, Al-Ghad opposition party leader Ayman Nour, and requests the Egyptian authorities to respect our views.
We in the European Union are rightly proud of our deep and profound relationship with Egypt. Indeed, Egypt co-chairs the Euro-Mediterranean Parliamentary Assembly and, with Egypt, we have defined a European Neighbourhood Policy, which strengthens political dialogue and integrates us with Egypt – as Egypt is within the Arab League – to promote peace and stability. Egypt is instrumental in helping us in that task.
We bitterly regret, therefore, that after the recent presidential election and the parliamentary elections in Egypt in November and December last year, Dr Nour was arrested. It is hard to believe that the charges for which he has been given five years’ imprisonment could be true. Ayman Nour has hundreds, nay, thousands of supporters. It is very difficult to see why he would have bothered or needed to falsify some of the 50 signatures needed to have his candidature be legally effective. We are gravely disturbed at the deterioration of his health; deeply troubled that his appeal will be considered by a judge who be considered to have a major conflict of interest; and indeed we wish to remind the Government of Egypt, and the courts of Egypt, that human rights are a fundamental basis of the European Union-Egypt Partnership and Association Agreement, which we value so very highly.
Indeed, we want to stress that our view is well in line with the laws of Egypt itself and so we request the Egyptian Government to look at this again and to regulate the framework, so that opposition candidates can stand and perhaps even Dr Nour’s judge might be reconsidered.
. Mr President, we need to realise that this is the third resolution dealing with human rights in Egypt and Dr Ayman Nour’s situation in particular.
Dr Ayman Nour was sentenced to five years’ imprisonment for the alleged crime of falsifying his political party’s registration documents. He came second in the last presidential elections and he remains in prison today where his health continues to deteriorate. It is positive, after a fashion, that his case will be reviewed by the Court of Cassation on 18 May 2006, but we must keep a watchful eye on this trial. In recital I of the resolution we commit ourselves to an ad hoc delegation at least trying to see him in the event that the trial continues his incarceration. It is clear, however – in the eyes of my group at least – that he should be released forthwith, because the crimes of which he is accused and indeed convicted do not appear to stack up in reality.
The Egyptian Government should be in no doubt that we will watch this case with interest. Dr Ayman Nour is an example of a wider difficulty in Egypt with human rights in general, and it is in this connection that this resolution presents some concrete steps forward. In paragraphs 7 and 8 of the resolution, which I would ask the Commissioner to comment on this afternoon, we call on the Commission to create a specific subcommittee on human rights in the framework of the EU-Egypt Association Agreement. There is a human rights deficit in Egypt that must be addressed. The creation of a specific committee to monitor and enforce the action plan will be a concrete way to give teeth to the warm words that this House too often produces.
Egypt is a valued partner of the EU and this House in the Middle East peace process, an ally in so much and a partner in development, but we must acknowledge that Egypt does not meet our standards. We must pointedly, if necessary, use the Association Agreement to assist in the development and building-up of Egyptian civil society for the betterment of the Egyptian people and a more constructive degree of EU-Egyptian partnership.
. Mr President, I believe that the most important point of this motion for a resolution is the last point but one, which states, ‘Calls on the Parliament of the Republic of Egypt to engage in a process of democratisation and of enforcement of the rule of law and human rights with a view to it playing a leading role in the region as a future model of parliamentary democracy’.
Egypt is fundamental in the Middle East, it is crucial in the Mediterranean and it is, and must continue to be, a privileged partner of the European Union. For all of these reasons, however, there is no question that Egypt must be a democracy. Unfortunately, cases such as that of Mr Nour show us that that is not yet the case.
I met Mr Nour at the first session of the Euro-Mediterranean Parliamentary Assembly, following its creation in March 2005, in Cairo. Thanks to pressure from us, he was released. I met with him, together with Mr McMillan-Scott and Mrs Flautre. He is a democrat and, as far as I am concerned, he must be released, and there is nothing more to say.
That is what we want from the Court of Cassation which will meet in May, as a clear sign that Egypt is going to allow freedom of expression, of association and of thought and that everybody will be able to express their views freely during future elections.
. Mr President, Egypt’s stability has, for a long time, been based on a single-party state. In the post-Nasser era, this party no longer represents a common ideology, but merely the common interest which being in power involves. It is possible these days for individual outsiders to take part in the elections outside of this monopoly of state power, provided that they do not constitute a threat to those established powers that be. That is why opposing candidates constantly run the risk of being hounded, intimidated or locked up. Above all, they are not given the chance to surround themselves with a soundly structured and permanent movement.
The state of emergency proclaimed in 1981 is still an important instrument for sustaining this situation. This time round, it was Ayman Nour, ex-parliamentarian and former presidential candidate, who was its victim. Due to Egypt’s contribution to the stability in the Middle East, particularly the peaceful co-existence with neighbour Israel since 1978, there is noticeably little criticism from Europe with regard to this situation. Quite the reverse: the European Union seeks good relations with all states along the coast of the Mediterranean Sea. My group wholeheartedly supports the demand for Egypt to become more democratic, to put an end to the state of emergency and no longer to obstruct opponents.
. Mr President, I should like to propose an oral amendment to insert a new paragraph 5a. The text is as follows: 'calls for the liberation of Dr Ayman Nour'.
Mr President, this morning we had the Belarusian opposition leader, Mr Milinkevich, here. He is free, but Ayman Nour is not free, although the two men are in a similar position in their respective countries. Mr Milinkevich said that when he went to an election debate, he had to take his own drinking water with him. Well, every human being has an in-built aspiration to drink the clean water of democracy; what Mr Milinkevich is doing in Belarus, Ayman Nour is trying to do in Egypt. He tries to give Egyptian people hope. He wants to give hope to those people who believe in a free tomorrow.
Egypt plays a crucial part, in many ways, in the Middle East. If it does not show the way to democratisation for the rest of that region, its future will be condemned in advance. Egypt plays an important part in terms of its relationship with the United States and its constructive approach to Israel, but if its relationship with the EU is to deepen, Egypt must take steps towards democracy. Egyptian people deserve democracy.
Why is Ayman Nour in prison? He is there because of flimsy charges; he is detained for nothing; he is detained because he dared to stand against President Mubarak. If we want democracy to blossom in Egypt, we must ensure that Dr Ayman Nour is freed. If he is freed, that will also free the democratic forces in that part of the world, which is also an issue concerning future stability in that part of the world.
. Mr President, I welcome the interest of the honourable Members of the European Parliament in the human rights issues in our neighbourhood, in particular in Egypt and in the case of Mr Ayman Nour.
The Commission has been following closely the trial of Mr Nour, the leader of Egypt’s opposition Al-Ghad Party, since his first arrest in February 2005. As you will be aware, in reacting to the five-year sentence given to Mr Nour last December, the European Union stressed that the imprisonment sent a negative signal about democratic reform in Egypt.
In our opinion, the case should be seen in the context of the process of democratisation in Egypt, as well as being related to the independence of the judiciary. The Commission expects the Court of Cassation to consider the case in accordance with the Egyptian judicial process and international legal standards. The Commission is ready to engage in a political and human rights dialogue with Egypt, in the framework of the European Neighbourhood Policy. The negotiations for the conclusion of an action plan are well advanced. We are confident about making further progress in the coming weeks and we hope to finalise negotiations in the coming months.
In order to monitor the implementation of the action plan – and this should answer Mr Smith’s question – a structure of subcommittees will be created in the framework of the Association Agreement. The subcommittees will deal with political and human rights reforms in Egypt.
The debate is closed.
The vote will take place at the end of the debates, in other words in a moment.
The next item is Voting Time.
Mr President, I should like to propose an oral amendment to insert a new paragraph 5a. The text is as follows: '5a. Calls for the liberation of Dr Ayman Nour'.
This amendment has been approved by the main political parties.
That concludes Voting Time.
I declare the session of the European Parliament adjourned.